Exhibit 10.1
FORM OF
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of April
___, 2011, by and among Swisher Hygiene Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
RECITALS
          A. The Company and each Purchaser is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “U.S. Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.
          B. The Company desires to issue and sell up to an aggregate of
                     Common Shares.
          C. Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of Common Shares set forth in the Subscription
Agreement (as defined below) signed by each Purchaser.
          D. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Subscription
Agreement, (the “Subscription Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Common Shares under the Securities Act and applicable state
securities laws.
     NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual promises,
representations, warranties, covenants, conditions and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
TERMS AND CONDITIONS
1.     Definitions. As used in this Agreement, unless the context otherwise
requires:

  (a)   “1934 Act” means the United States Securities and Exchange Act of 1934,
as amended and the rules and regulations promulgated thereunder, including
judicial and administrative interpretations thereof;     (b)   “Action” has the
meaning ascribed thereto in Section 5.2(aa) of this Agreement;     (c)  
“affiliate”, “distribution” and “insider” have the respective meanings ascribed
to them under applicable Securities Laws and “affiliate” shall, without
limitation, also include persons who are “affiliates” within the meaning
ascribed to this term in Rule 144(a)(1) under the 1934 Act;     (d)   “Business
Day(s)” means any day other than a Saturday or Sunday or any other day in which
the banks located in Charlotte, North Carolina are not open for business;    
(e)   “Closing” means the completion of the delivery and sale of the Common
Shares and payment of the aggregate Subscription Price;

 



--------------------------------------------------------------------------------



 



  (f)   “Closing Date” means no later than (i) two business days after the
satisfaction of the conditions set forth in Section 8 of this Agreement by all
parties hereto, and (ii) April ___, 2011 or such other date as may be agreed
upon by the Company and each Purchaser as the Closing Date of the Offering;    
(g)   “Closing Time” means 8:30 a.m. (Charlotte time) on the Closing Date or
such other date or time as the Company and the Purchasers may decide;     (h)  
“Common Share” has the meaning ascribed thereto on the cover page of this
Agreement;     (i)   “Company” has the meaning ascribed thereto on the cover
page of this Agreement;     (j)   “Company Material Adverse Effect” means any
event, occurrence, change or effect that, individually or in the aggregate with
all other events, circumstances, developments, changes and effects, is
materially adverse to the affairs, business, operations, prospects, assets,
financial condition, or results of operations of the Company and the
Subsidiaries taken as a whole or would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by this
Agreement or prevent or materially impair or delay the ability of the Company to
perform its obligations hereunder, other than any event, occurrence, change or
effect to the extent resulting from any one or more of the following (i) the
execution and delivery of this Agreement, the pendency or public disclosure of
this Agreement or the transactions contemplated by this Agreement (or any action
taken by a party in response to such announcement), or the consummation of the
transactions contemplated by this Agreement or (ii) any outbreak or escalation
of hostilities or war or any act of terrorism;     (k)   “Company Permits” has
the meaning ascribed thereto in Section 5.2(x) of this Agreement;     (l)  
“Consistently Applied” has the meaning ascribed thereto is Section 5.2(y)(i) of
this Agreement;     (m)   “Contract” has the meaning ascribed thereto in
Section 5.2(w) of this Agreement;     (n)   “Disclosure Documents” means each
document filed with or furnished to the SEC pursuant to Section 13(a) or 15(d)
of the 1934 Act since November 9, 2010;     (o)   “Environmental Laws” has the
meaning ascribed thereto in Section 5.2(ff)(ii)(A) of this Agreement;     (p)  
“Environmental Permits” has the meaning ascribed thereto in Section
5.2(ff)(ii)(B) of this Agreement;     (q)   “Exemptions” means the exemption
from the prospectus and registration requirements under applicable Securities
Laws, in respect of the issue of the Common Shares;     (r)   “ERISA” has the
meaning ascribed thereto in Section 5.2(bb)(ii) of this Agreement;     (s)  
“Financial Statements” has the meaning ascribed thereto in Section 5.2(y)(i) of
this Agreement;

-2-



--------------------------------------------------------------------------------



 



  (t)   “GAAP” has the meaning ascribed thereto in Section 5.2(y) of this
Agreement;     (u)   “General Solicitation or General Advertising” means
“general solicitation or general advertising”, as used under Rule 502(c) under
the U.S. Securities Act, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, television, or telecommunications, including electronic
display or the Internet, or any seminar or meeting whose attendees had been
invited by general solicitation or general advertising;     (v)   “Government
Official” means any (a) officer, employee or other individual acting in an
official capacity for a Governmental Authority), or any officer employee or
other individual acting in an official capacity for a public international
organization or (b) political party or official thereof or any candidate for any
political office;     (w)   “Governmental Authority” means any U.S. or Canadian
domestic or foreign government, whether federal, state, local, regional,
municipal or other political jurisdiction, and any agency, authority,
instrumentality, court, tribunal, board, commission, bureau, arbitrator,
arbitration tribunal or other tribunal, or any quasi-governmental or other
entity, insofar as it exercises a legislative, judicial, regulatory,
administrative, expropriation or taxing power or function of or pertaining to
government;     (x)   “Hazardous Substances” has the meaning ascribed thereto in
Section 5.2(ff)(ii)(C) of this Agreement;     (y)   “Intellectual Property” has
the meaning ascribed thereto in Section 5.2(dd)(ii) of this Agreement;     (z)  
“Investments” has the meaning ascribed thereto in Section 5.2(s)(iii) of this
Agreement;     (aa)   “Law” has the meaning ascribed thereto in Section 5.2(w)
of this Agreement;     (bb)   “Lease Documents” has the meaning ascribed thereto
in Section 5.2(cc)(ii) of this Agreement;     (cc)   “Leased Properties” has the
meaning ascribed thereto in Section 5.2(cc)(ii) of this Agreement;     (dd)  
“Licensed Intellectual Property” has the meaning ascribed thereto in Section
5.2(dd)(i) of this Agreement;     (ee)   “lien” means any mortgage, pledge,
lien, encumbrance, charge or other security interest;     (ff)   “material”
means material in relation to the Company and its Subsidiaries considered on a
consolidated basis;     (gg)   “Material Subsidiaries” means the Subsidiaries
whose assets or revenues, calculated on an individual basis, represent more than
10% of the consolidated assets or revenues of the Company;     (hh)   “Most
Recent Balance Sheet” has the meaning ascribed thereto in Section 5.2(y)(ii) of
this Agreement;

-3-



--------------------------------------------------------------------------------



 



  (ii)   “Offering” has the meaning ascribed thereto on the cover page of this
Agreement;     (jj)   “Owned Intellectual Property” has the meaning ascribed
thereto in Section 5.2(dd)(i) of this Agreement;     (kk)   “Permitted Liens”
means with respect to any assets of the Company (i) mechanic’s materialmen’s and
similar liens with respect to amounts not past due, (ii) liens for income Taxes
or other Taxes not yet due and payable or for income Taxes or other Taxes that
the taxpayer is contesting in good faith pursuant to proceedings disclosed in
the Disclosure Documents, (iii) purchase money liens arising by operation of law
(including liens on inventory and other assets in favour of vendors of the
Company) and (iv) liens securing rental payments under capital lease
arrangements disclosed in the Disclosure Documents;     (ll)   “Plans” has the
meaning ascribed thereto in Section 6.2(bb)(ii) of this Agreement;     (mm)  
“Purchaser” has the meaning ascribed thereto in the cover page of this
Agreement;     (nn)   “Release” has the meaning ascribed thereto in
Section 6.2(ff)(ii)(D) of this Agreement;     (oo)   “Registration Statement”
has the meaning ascribed thereto in Schedule “D” to the Subscription Agreement;
    (pp)   “Regulation D” has the meaning given such term in the Recitals;    
(qq)   “Regulation M” means Regulation M promulgated under the 1934 Act;    
(rr)   “SEC” means the United States Securities and Exchange Commission;    
(ss)   “Securities” means the Common Shares;     (tt)   “Securities Laws” means,
as applicable, the securities laws, regulations, rules, rulings and orders, and
the notices, policies and written interpretations issued by the Securities
Regulators in each of the jurisdictions of the Subscribers, and the rules of the
Toronto Stock Exchange and NASDAQ Global Market;     (uu)   “Securities
Regulators” means the Securities and Exchange Commission or other securities
regulatory authorities of the jurisdictions of the Subscribers;     (vv)  
“Stock Exchanges” means the Toronto Stock Exchange and the NASDAQ Global Market;
    (ww)   “Subscriber” means each of the Purchasers which are purchasers of
Common Shares and “Subscribers” means all of the Purchasers which are purchasers
of the Common Shares;     (xx)   “Subscription Agreements” has the meaning given
such term in the Recitals;     (yy)   “Subscription Price” has the meaning
ascribed thereto on the cover page of this Agreement;     (zz)   “Subsidiaries”
any entity of which more than 50 percent of the voting securities are directly
or indirectly owned by the Company and the financial statements of which are
consolidated with those of the Company and “Subsidiary” means any one of the
Subsidiaries;

-4-



--------------------------------------------------------------------------------



 



  (aaa)   “Taxes” has the meaning ascribed hereto in Section 5.2(ee)(v)(A) of
this Agreement;     (bbb)   “Tax Returns” has the meaning ascribed thereto in
Section 5.2(ee)(v)(B) of this Agreement;     (ccc)   “to the knowledge of” means
(unless otherwise expressly stated), with respect to the Company, a statement of
the actual knowledge, after having made reasonable enquiries (such reasonable
enquiries not needing to include enquiries of third parties), of Steve Berrard,
Tom Byrne and Tom Aucamp of the facts or circumstances to which such phrase
relates;     (ddd)   “United States” means the United States of America, its
territories and possessions, any state of the United States, and the District of
Columbia;     (eee)   “U.S. Securities Act” has the meaning ascribed thereto in
the Recitals;     (fff)   “U.S. Securities Laws” means the applicable blue sky
or securities legislation in the United States, together with the 1934 Act and
the U.S. Securities Act and the rules and regulations of the SEC or state
securities authority thereunder; and

2.     Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

  (a)   “this Agreement” means this Securities Purchase Agreement;     (b)   any
reference in this Agreement to a designated “Section”, “Subsection”,
“Paragraph”, “Schedule” or other subdivision refers to the designated section,
subsection, paragraph, schedule or other subdivision of this Agreement;     (c)
  the words “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section or other subdivision
of this Agreement;     (d)   the word “including”, when following any general
statement, term or matter, is not to be construed to limit such general
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto but rather refers to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter;     (e)   any reference to a statute
includes and, unless otherwise specified herein, is a reference to such statute
and to the regulations made pursuant thereto, with all amendments made thereto
and in force from time to time, and to any statute or regulations that may be
passed which have the effect of supplementing or superseding such statute or
such regulation;     (f)   any reference to “party” or “parties” means the
Company, each Purchaser, or all of them, as the context requires;

-5-



--------------------------------------------------------------------------------



 



  (g)   the headings in this Agreement are for convenience of reference only and
do not affect the interpretation of this Agreement; and     (h)   words
importing the masculine gender include the feminine or neuter gender and words
in the singular include the plural, and vice versa.

3.     Sale of Shares. The Common Shares will be sold by way of the exemption
from registration under the U.S. Securities Act provided by Section 4(2) thereof
and Rule 506 of Regulation D thereunder and (i) in the United States pursuant to
the exemption for sales to accredited investors as such term is defined under
applicable Securities Laws, and (ii) in such other jurisdictions (other than
Canada) (in accordance with local laws) as may be agreed to by the Company and
each Purchaser provided that the Company is not required to file a prospectus or
other disclosure document or become subject to reporting obligations in such
jurisdictions. The Company shall issue and sell the Common Shares at the Closing
Time, in accordance with and subject to the provisions of this Agreement and the
Subscription Agreements.
4.     Offering Procedures.
4.1     Each Subscriber of Common Shares will purchase Common Shares and the
Company will issue and sell the Common Shares pursuant to exemptions from
applicable prospectus and registration requirements under Securities Laws of the
jurisdiction of residence of the Subscriber or such other jurisdiction as may be
applicable to the Subscriber and as contemplated by the Subscription Agreements.
Each Subscriber will enter into a Subscription Agreement with the Company.
4.2     The Company will use its best efforts to file or cause to be filed all
documents required to be filed by the Company in connection with the purchase
and sale of the Common Shares so that the distribution of the Common Shares may
lawfully occur on an exempt basis.
4.3     The Company covenants that it will, as soon as reasonably practicable
after the Closing, prepare and file the Registration Statement as set out in
Schedule “D” to the Subscription Agreement.
4.4     The Company will promptly inform each Purchaser of the receipt by the
Company of any material communication from the Securities Regulators or any
other securities regulatory authority of any other jurisdiction, the Stock
Exchanges or the Company’s other filings with the SEC.
5.     Representations and Warranties of the Company.
5.1     Each officers’ certificate required to be provided in accordance with
the terms of this Agreement, signed by any officer of the Company and delivered
to each Purchaser, will constitute a representation and warranty by the Company
to each Purchaser, as the case may be, as to the matters covered by the
certificate.
5.2     The Company represents and warrants to each Purchaser and acknowledges
that each Purchaser is relying upon such representations and warranties in
connection with its execution and delivery of this Agreement that:

  (a)   the Subscription Agreements have been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the other parties thereto, is, or will be, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as that enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction;

-6-



--------------------------------------------------------------------------------



 



  (b)   the Common Shares to be issued by the Company and/or sold pursuant to
this Agreement and the Subscription Agreements will be duly authorized for that
issuance and sale by all necessary action on the part of the Company and, when
issued and delivered by the Company against payment of the applicable
consideration, the Common Shares issued pursuant to this Agreement and the
Subscription Agreements, will have been validly issued, will be outstanding as
fully paid and non-assessable and will not have been issued in violation of or
subject to any pre-emptive rights or other contractual rights to purchase
securities issued by the Company or in violation of any applicable law;     (c)
  the Company is a reporting issuer under U.S. Securities Laws and the
securities laws of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Ontario, Québec, New Brunswick, Nova Scotia, Prince Edward Island,
Newfoundland and Labrador and a registrant under the 1934 Act, and is not in
default in any material respect of any requirement of such securities laws and
the Company is not included on a list of defaulting reporting issuers maintained
by the Securities Regulators of the Provinces of British Columbia, Alberta,
Saskatchewan, Manitoba, Ontario, Québec, New Brunswick, Nova Scotia, Prince
Edward Island, Newfoundland and Labrador;     (d)   no order ceasing or
suspending trading in securities of the Company, prohibiting the sale of such
securities, has been issued to the Company, directors or officers and, to the
knowledge of the Company, no such investigations or proceedings for such
purposes are pending or threatened;     (e)   [Intentionally Left Blank.]    
(f)   the Common Shares will not be subject to a restricted period or to a
statutory hold period under the Securities Laws or to any resale restriction
under the policies of the Stock Exchanges other than as described in the
Subscription Agreement;     (g)   the Company will use the proceeds of the
Offering in the manner described in the Subscription Agreement;     (h)   since
August 18, 2010, the Company has been in compliance in all material respects
with its continuous disclosure obligations under applicable Securities Laws;    
(i)   all the statements set forth in the Disclosure Documents were true,
correct, and complete in all material respects;     (j)   other than as
disclosed in the Disclosure Documents, no fact or change has arisen or has been
discovered relating to or involving the Company which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to, the date of such Disclosure Documents, and, except
as have been disclosed in the Disclosure Documents, the Company has not suffered
a Company Material Adverse Effect since November 2, 2010 and the Company has not
suffered a Company Material Adverse Effect in relation to the Common Shares;    
(k)   the Company’s auditors are independent public accountants as required
under applicable Securities Laws, are qualified to act as auditors of the
Company under the applicable Securities Laws, and there has never been a
reportable disagreement (within the meaning of the applicable Securities Laws)
between the Company and the Company’s auditors;

-7-



--------------------------------------------------------------------------------



 



  (l)   during the period in which the Common Shares are offered for sale, the
Company did not and will not authorize any person acting on its or their behalf
to take any action that would cause the exemption afforded by Section 4(2) of
the U.S. Securities Act or Rule 506 thereunder to be unavailable for offers and
sales of the Common Shares, pursuant to this Agreement;     (m)   neither the
Company, nor any of its affiliates, nor any person authorized to act on its
behalf have engaged or will engage in any form of General Solicitation or
General Advertising with respect to offers or sales of the Common Shares;    
(n)   the Company has not, for a period of six months prior to the date hereof
sold, offered for sale or solicited any offer to buy any of its securities in
the United States in a manner that would be “integrated” with the Offering and
that would cause the exemption afforded by Section 4(2) of the U.S. Securities
Act and Rule 506 of Regulation D to be unavailable for offers and sales of the
Common Shares;     (o)   during the period in which the Common Shares are
offered for sale, neither the Company nor any of its affiliates, nor any person
authorized to act on its behalf has taken or will take, directly or indirectly,
any action that would constitute a violation of Regulation M of the SEC under
the 1934 Act;     (p)   the Company shall cause a Form D to be filed with the
SEC within 15 days of the first sale of Common Shares and shall, unless directed
to the contrary by the Purchasers with regard to any jurisdiction in which there
is a reliance on a state institutional exemption that does not require the
making of any filing, make such other filings as shall be required by applicable
state Securities Laws to secure exemption from registration under such
securities laws for the sale of the Common Shares in such states;     (q)  
neither the Company nor any of the affiliates thereof has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failure to comply with
Rule 503 of Regulation D concerning the filing of notice of sales on Form D;    
(r)   the Company is not now and, as a result of the transactions contemplated
by this Agreement and the Subscription Agreements, will not be an “investment
company” (as defined in the United States Investment Company Act of 1940) that
is or will be required to be registered under Section 8 of that Act;

  (s) (i)   the Company and each Subsidiary of the Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate or other power
and authority and all necessary governmental approvals to own, lease and operate
its properties and to carry on its business as it is now being conducted. The
Company and each Subsidiary is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing that would not
reasonably be expected to have a Company Material Adverse Effect;

-8-



--------------------------------------------------------------------------------



 



  (ii)   a true and complete list of all Material Subsidiaries, together with
the jurisdiction of incorporation, or formation, of each such Subsidiary and the
percentage of the outstanding capital stock or other equity interests of each
such Subsidiary owned by the Company, each other Subsidiary and any other
person, is set forth in the Disclosure Documents; and     (iii)   the Disclosure
Documents list any and all persons of which the Company directly or indirectly
owns an equity or similar interest, or an interest convertible into or
exchangeable or exercisable for an equity or similar interest, of less than 50%
of such person (collectively, the “Investments”);

  (t)   the Company has made available to each Purchaser a complete and correct
copy of the articles of incorporation and the bylaws each as amended to date, of
the Company and each Subsidiary. Such articles of incorporation and bylaws are
in full force and effect and no other organizational documents are applicable or
binding upon the Company or any of its Subsidiaries. Neither the Company nor any
Subsidiary is currently in violation of any material provision of its articles
of incorporation or bylaws or similar organizational documents in any material
respect;

  (u) (i)   as of the date of this Agreement, the authorized capital stock of
the Company consists of Common Shares, of which 150,662,757 are issued and
outstanding as of April 13, 2011. Each outstanding Common Share is duly
authorized, validly issued, fully paid and nonassessable and was issued free of
preemptive (or similar) rights; and

  (ii)   except as described in the Disclosure Documents and in this Agreement,
there are no (A) options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
the Company or any Subsidiary or obligating the Company or any Subsidiary or any
shareholder of the Company to issue or sell any shares of capital stock of, or
other equity interests in, the Company or any Subsidiary, (B) voting securities
of the Company or securities convertible, exchangeable or exercisable for shares
of capital stock or voting securities of the Company, or (C) equity equivalents,
interests in the ownership or earnings of the Company or any Subsidiary or
rights with respect to the foregoing. All shares of Common Stock reserved for
issuance as aforesaid, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable and free of preemptive (or similar)
rights. All securities of the Company have been issued in compliance with all
applicable Laws, except to the extent that any non-compliance will not result in
any Company Material Adverse Effect;

  (v)   the Company has all necessary power and authority to execute and deliver
this Agreement and the Subscription Agreements, and to perform its obligations
thereunder. The execution and delivery of this Agreement by the Company have
been duly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize this
Agreement. This Agreement has been duly and validly executed and delivered by
the Company and, assuming the due authorization, execution and delivery by each
Purchaser constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as that enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

-9-



--------------------------------------------------------------------------------



 



  (w)   the execution and delivery of this Agreement and the Subscription
Agreements by the Company does not, and the performance by the Company of its
obligations under this Agreement and the Subscription Agreements does not and
will not, (i) conflict with or result in a violation or breach of the Articles
of Incorporation or Bylaws (or similar organizational documents) of the Company,
(ii) except for post-closing filings made in the ordinary course for
transactions of the kind set out in this Agreement and the Subscription
Agreements, conflict with or violate any statute, law, ordinance, regulation,
rule, common law, code, executive order, judgment, decree or other order (“Law”)
applicable to the Company or by which any property or asset of the Company is
bound or affected, or (iii) result in any breach or violation of or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, require consent or result in a material loss of a material
benefit under, give rise to a right or obligation to purchase or sell assets or
securities under, give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
material property or asset of the Company or any Subsidiary pursuant to, any
note, bond, mortgage, indenture, contract (written or oral), agreement, lease,
license, permit, franchise or other binding commitment, instrument or obligation
(each, a “Contract”) to which the Company or any Subsidiary is a party or by
which the Company or a Subsidiary or any material property or asset of the
Company or any Subsidiary is bound or affected, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not reasonably be expected to have a Company Material
Adverse Effect;     (x)   the Company and each Subsidiary is in possession of
all material franchises, grants, authorizations, licenses, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
Governmental Authority necessary for each such entity to own, lease and operate
its material properties or to carry on its business substantially as it is now
being conducted (the “Company Permits”), and no suspension or cancellation of
any of the Company Permits is pending or, to the knowledge of the Company,
threatened. Neither the Company nor any Subsidiary is operating in material
violation of: (a) any Law applicable to such entity or by which any property or
asset of such entity is bound or affected, and (b) any Company Permit to which
such entity is a party or by which such entity or any such property or asset of
such entity is bound, except in any case for any such violations which would not
have a Company Material Adverse Effect. Neither the Company nor any Subsidiary
has received written notice of any default, and, to the Company’s knowledge, no
event has occurred which, with notice or lapse of time or both would constitute
a default;

  (y) (i)   the financial statements in the Disclosure Documents (the “Financial
Statements”) have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”), applied on a consistent basis throughout the
periods involved (except to the extent required by changes in GAAP or as may be
indicated in the notes thereto, if any) (hereinafter, “Consistently Applied”)
and present fairly, in all material respects, the consolidated or combined
financial position of the Company and its Subsidiaries as of the respective
dates thereof and the results of operations for the periods indicated; and

-10-



--------------------------------------------------------------------------------



 



  (ii)   neither the Company nor any Subsidiary have any liabilities,
obligations or commitments (including without limitation, liabilities,
obligations or commitments to fund any operations or work or to give any
guarantees or for Taxes) whether accrued, absolute, contingent or otherwise, of
the type required by GAAP to be reflected or reserved against on the balance
sheets except (i) to the extent reflected, reserved or taken into account in the
balance sheet of Swisher International, Inc. and its subsidiaries as of
September 30, 2010 (and included in the Form 10 of the Company), including all
notes thereto, if any and the most recently filed balance sheet of the Company
in the Disclosure Documents (collectively, the “Most Recent Balance Sheet”) and
not heretofore paid or discharged, (ii) liabilities incurred in the ordinary
course of business consistent with past practice since the date of the Most
Recent Balance Sheet (none of which relates to breach of contract, breach of
warranty, tort, infringement or violation of law, or which arose out of any
action, suit, claim, governmental investigation or arbitration proceeding),
(iii) normal accruals, reclassifications, and audit adjustments which would be
reflected on an audited financial statement and which would not be material on a
consolidated basis, (iv) liabilities incurred in the ordinary course of business
consistent with past practice prior to the date of the Most Recent Balance Sheet
which, in accordance with GAAP Consistently Applied, were not recorded thereon,
and (v) except as would not result in a Company Material Adverse Effect;

  (z)   except in connection with the transactions contemplated by this
Agreement, during the period beginning on November 9, 2010 and ending on the
date hereof, the Company (on a consolidated basis) has conducted its business,
in all material respects, in the ordinary course consistent with past practice;
    (aa)   there is no litigation, suit, claim, action, proceeding, hearing,
petition, grievance, complaint or investigation (an “Action”) pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary, or
any property or asset of the Company or any Subsidiary, before any Governmental
Authority or arbitrator that would reasonably be expected to have a Company
Material Adverse Effect. As of the date of this Agreement, to the Company’s
knowledge no officer or director of the Company is a defendant in any Action in
connection with his status as an officer or director of the Company or any
Subsidiary. Other than pursuant to Articles of Incorporation, Bylaws or other
organizational documents, no Contract between the Company or any Subsidiary and
any current or former director or officer exists that provides for
indemnification. Neither the Company nor any Subsidiary nor any property or
asset of the Company or any Subsidiary is subject to any continuing order of,
consent decree, settlement agreement or other similar written agreement with,
or, to the knowledge of the Company, continuing investigation by, any
Governmental Authority, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority. Neither the Company nor
any Subsidiary has received written notice of any default, and, to the Company’s
knowledge, no event has occurred which, with notice or lapse of time or both,
would constitute a default by the Company or the applicable Subsidiaries in
connection with any of the foregoing which would result in a Company Material
Adverse Effect;

  (bb) (i)   except as set forth in the Disclosure Documents, the Company is not
a party to or bound by any collective bargaining agreement or any other
agreement with a labor union, and, to the Company’s knowledge, there has been no
effort by any labor union during the 24 months prior to the date hereof to
organize any employees of the Company into one or more collective bargaining
units. There is no pending or, to the Company’s knowledge, threatened labor
dispute, strike or work stoppage which affects or which may affect the business
of the Company or

-11-



--------------------------------------------------------------------------------



 



      which may interfere with its continued operations. Neither the Company (on
a consolidated basis) nor to the Company’s knowledge any agent, representative
or employee thereof has within the last 12 months committed any unfair labor
practice as defined in the National Labor Relations Act, as amended, and there
is no pending or, to the Company’s knowledge, threatened charge or complaint
against the Company (on a consolidated basis) by or with the National Labor
Relations Board or any representative thereof. There has been no strike, walkout
or work stoppage or threat thereof involving any of the employees of the Company
during the 12 months prior to the date hereof. The Company (on a consolidated
basis) has complied in all material respects with applicable Laws, rules and
regulations relating to employment, civil rights and equal employment
opportunities, including but not limited to, the Civil Rights Act of 1964, the
Fair Labor Standards Act, and the Americans with Disabilities Act, as amended,
except for those instances of non-compliance which would not result in a Company
Material Adverse Effect;

  (ii)   with respect to all material employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and all bonus, stock option, stock purchase, restricted stock,
incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, severance or other benefit plans, programs or
arrangements, and all employment, termination, severance or other contracts or
agreements to which the Company or any Subsidiary is a party, with respect to
which the Company or any Subsidiary has any obligation or which are maintained,
contributed to or sponsored by the Company or any Subsidiary for the benefit of
any current or former employee, consultant, officer or director of the Company
or any Subsidiary (collectively, the “Plans”), no event has occurred and, to the
knowledge of the Company, there exists no condition or set of circumstances, in
connection with which the Company or any Subsidiary could reasonably be expected
to be subject to any actual or contingent liability under the terms of such Plan
or any applicable Law which would reasonably be expected to have a Company
Material Adverse Effect;

  (cc) (i)   neither the Company nor any of its Subsidiaries owns any real
property;

  (ii)   neither the Company nor any Subsidiary has received written notice of
any default under any documents, leases or agreements evidencing any leasehold
interests of real property currently leased or subleased by the Company or any
Subsidiary, and, to the Company’s knowledge, no event has occurred which, with
notice or lapse of time or both, would constitute a default by the Company or
the applicable Subsidiaries thereunder which would result in a Company Material
Adverse Effect; and

  (dd) (i)   (A) to the Company’s knowledge, the conduct of the business of the
Company and the Subsidiaries as currently conducted does not infringe upon or
misappropriate the Intellectual Property rights of any third party, and no claim
has been asserted against the Company or any Subsidiary that the conduct of the
business of the Company and the Subsidiaries as currently conducted infringes
upon, or may infringe upon or misappropriates the Intellectual Property rights
of any third party; (B) with respect to each item of Intellectual Property that
is owned by the Company or a Subsidiary and is material to its operations
(“Owned Intellectual Property”), the Company or a Subsidiary is the owner of the
entire

-12-



--------------------------------------------------------------------------------



 



      right, title and interest in and to such Owned Intellectual Property and
is entitled to use such Owned Intellectual Property in the continued operation
of its respective business; (C) with respect to each item of Intellectual
Property that is licensed to or otherwise held or used by the Company or a
Subsidiary and is material to its operations (“Licensed Intellectual Property”),
the Company or a Subsidiary has the right to use such Licensed Intellectual
Property in the continued operation of its respective business in accordance
with the terms of the license agreement governing such Licensed Intellectual
Property; (D) none of the Owned Intellectual Property has been adjudged invalid
or unenforceable in whole or in part and, to the Company’s knowledge, the Owned
Intellectual Property is valid and enforceable; and (E) to the Company’s
knowledge, no person is engaging in any activity that infringes upon the Owned
Intellectual Property;

  (ii)   for purposes of this Agreement, “Intellectual Property” means
(A) United States and Canadian patents, patent applications and statutory
invention registrations, (B) trademarks, service marks, trade dress, logos,
trade names, corporate names, domain names and other source identifiers, and
registrations and applications for registration thereof, (C) copyrightable
works, copyrights, and registrations and applications for registration thereof,
(D) all items of software, source code, object code or other computer program of
whatever name and (F) confidential and proprietary information, including trade
secrets and know-how;

  (ee) (i)   each of the Company and its Subsidiaries has filed all Tax Returns
required to be filed by any of them, except, where the failure to file such Tax
Returns would not, have a Company Material Adverse Effect. The Company and each
of its Subsidiaries have correctly reported all income and all other amounts or
information required to be reported to the applicable Governmental Authority
with respect to any such Taxes, except as would not result in a Company Material
Adverse Effect. Copies of all federal, state and local Tax Returns for the
Company and each Subsidiary with respect to the taxable years commencing on or
after the 2007 tax year have been delivered or will be made available to each
Purchaser, upon request. To the Company’s knowledge, no deficiencies for any
Taxes have been asserted or assessed in writing against the Company or any of
its Subsidiaries as of the date of this Agreement, and no requests for waivers
of the time to assess any such Taxes are pending. There are no pending or, to
the knowledge of the Company, threatened audits, examinations, investigations or
other proceedings in respect of any Tax of the Company;

  (ii)   all material Taxes due and owing by the Company (whether or not shown
on any Tax Return) have been paid or have been properly accrued on the Company’s
Financial Statements in accordance with GAAP. The Company has withheld all Taxes
required to have been withheld in connection with amounts paid to its employees,
independent contractors, customers, shareholders and other Persons, and has
paid, or will timely pay, all amounts so withheld to the appropriate
Governmental Authority, except when failures to withhold would not result in a
Company Material Adverse Effect;

  (iii)   the Company is not currently delinquent in the payment of any Tax.
There are no Tax liens on any assets of the Company, except for statutory liens
for Taxes that are not yet due and payable, liens for Taxes which are currently
payable without penalty or interest and liens for Taxes being contested in good
faith by any appropriate proceeding for which adequate reserves have been
established.

-13-



--------------------------------------------------------------------------------



 



      There is no material Tax deficiency outstanding or assessed or proposed
against the Company that is not reflected as a liability on the Company’s
Financial Statements. The Company has not executed any agreements or waivers
extending any statute of limitations on or extending the period for the
assessment or collection of any Tax;

  (iv)   the Company has not assumed any obligation to pay any Tax obligations
of, or with respect to any transaction relating to, any other Person or agreed
to indemnify any other Person with respect to any Tax;

  (v)   for purposes of this Agreement:

  (A)   “Tax” or “Taxes” shall mean any and all federal, state, local and
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
governmental or Tax authority; and     (B)   “Tax Returns” means any and all
returns, declarations, claims for refund, or information returns or statements,
reports and forms relating to Taxes filed with any Tax authority (including any
schedule or attachment thereto) with respect to the Company or the Subsidiaries,
including any amendment thereof;

  (ff) (i)   except as would not reasonably be expected to have a Company
Material Adverse Effect: (A) to the Company’s knowledge, none of the Company or
any of the Subsidiaries has violated, or is in violation of, any Environmental
Law; (B) to the Company’s knowledge, there is and has been no Release of
Hazardous Substances in violation of Environmental Laws at, on, under or any of
the properties currently leased or operated by the Company or any of the
Subsidiaries or, during the period of the Company’s or the Subsidiaries’ lease
or operation thereof, formerly leased or operated by the Company or any of the
Subsidiaries; (C) the Company and the Subsidiaries have obtained and are and
have been in material compliance with all, and have not violated any, required
Environmental Permits; (D) the Company and its Subsidiaries have not received
any written claims against the Company or any of the Subsidiaries alleging
violations of or liability or obligations under any Environmental Law;

  (ii)   for purposes of this Agreement:

  (A)   “Environmental Laws” means any Laws (including common law) of the United
States federal, state, local, non-United States, or any other Governmental
Authority; relating to (A) Releases or threatened Releases of Hazardous
Substances or materials containing Hazardous Substances; (B) the manufacture,
handling, transport, use, treatment, storage or disposal of Hazardous Substances
or materials containing Hazardous Substances; or (C) pollution or protection of
the environment or human health and safety as affected by Hazardous Substances
or materials containing Hazardous Substances;

-14-



--------------------------------------------------------------------------------



 



  (B)   “Environmental Permits” means any permit, license registration,
approval, notification or any other authorization pursuant to Environmental Law;
    (C)   “Hazardous Substances” means (A) those substances, materials or wastes
defined as toxic, hazardous, acutely hazardous, pollutants, contaminants, or
words of similar import, in or regulated under the following United States
federal statutes and any analogous state statutes, and all regulations
thereunder: the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide
Act and the Clean Air Act; (B) petroleum and petroleum products, including crude
oil and any fractions thereof; (C) natural gas, synthetic gas, and any mixtures
thereof; and (D) polychlorinated biphenyls, asbestos, molds that could
reasonably be expected to adversely affect human health, urea formaldehyde foam
insulation and radon; and     (D)   “Release” means any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
migrating, seeping, leaching, dumping, or disposing of any substance, material
or product into or through the environment.

  (gg)   except for the representations and warranties made by the Company in
this Section 6, the Subscription Agreements, the Company makes no
representations or warranties, and the Company hereby disclaims any other
representations or warranties, with respect to the Company, the Subsidiaries, or
its or their businesses, operations, assets, liabilities, condition (financial
or otherwise) or prospects or any other information or documents made available
to each Purchaser or its counsel, accountants or advisors with respect to the
Company or any of the businesses, assets, liabilities or operations of the
foregoing, except as expressly set forth in this Agreement; and     (hh)   no
act or proceeding has been taken by or against the Company or any of the
Subsidiaries in connection with the dissolution, liquidation, winding up,
bankruptcy or reorganization of the Company or any of the Subsidiaries nor, to
the knowledge of the Company, is any threatened, or for the appointment of a
trustee, receiver, manager or other administrator of the Company or any of the
Subsidiaries or any of their respective properties or assets. None of the
Company or any of the Subsidiaries has sought protection under applicable
bankruptcy legislation.

6.     Covenants of the Company. The Company covenants and agrees with each
Purchaser that:

  (a)   it will advise each Purchaser, promptly after receiving notice or any
obtaining knowledge thereof, of the imposition of any cease trading or similar
order affecting the Common Shares or order modifying or making unavailable any
exemption pursuant to which the Common Shares are being offered or sold, or the
institution, threatening or contemplation of any proceedings for any such
purpose or any request made by any Securities Regulator relating to the
Offering;

-15-



--------------------------------------------------------------------------------



 



  (b)   unless it would be unlawful to do so or unless the Company, acting
reasonably, determines that it would not be in the best interests of the Company
to do so or would result in non-compliance with any applicable Securities Laws
or the requirements of the Stock Exchanges, the Company will accept each duly
completed and executed Subscription Agreement and any such acceptance will be
made on the Closing Date;     (c)   the Company will have taken, on or prior to
the Closing Date, all necessary steps to ensure the Common Shares have been duly
authorized for issuance;     (d)   the Company will duly, punctually and
faithfully perform all of the obligations to be performed by it under the
Subscription Agreements;     (e)   the Company will take all such steps as may
be necessary to obtain conditional listing approval of the Stock Exchanges;    
(f)   the Company will comply with all filings and other continuous disclosure
requirements under all applicable Securities Laws; and     (g)   the Company
will use commercially reasonable efforts to ensure that there is available
“adequate current public information” with respect to the Company within the
meaning of Rule 144(c)(1) under the U.S. Securities Act after the Closing Date
and at all times thereafter when the Registration Statement is not effective and
up to date.     (h)   The Company agrees that it will not, and shall cause each
of its Subsidiaries to not, without the prior written consent of (“          ”),
use in advertising, publicity, or otherwise the name of      , or any Purchaser,
or any partner or employee of            or any Purchaser, nor any trade name,
trademark, trade device, service mark, symbol or any abbreviation, contraction
or simulation thereof owned by      , any Purchaser or any of their respective
affiliates. The Company further agrees that it shall obtain the written consent
of            prior to the Company’s or any of its Subsidiaries’ issuance of any
public statement detailing the purchase of shares by Purchasers pursuant to this
Agreement. The foregoing covenant shall not be deemed to be breached if the
Company is required by Securities Laws to use the            name or any
Purchaser’s name in any required filings with a Securities Regulator.

7.     Due Diligence. Until the Closing Date the Company shall at all times
allow the Purchasers and their representatives to conduct due diligence
investigations and examinations.
8.     Conditions of Closing. The obligations of the Purchasers to deliver at
the Closing Time executed Subscription Agreements shall be conditional upon each
Purchaser being satisfied with the results of its due diligence investigations
relating to the Company and upon the fulfilment or waiver by each Purchaser at
or before the Closing Time of the following conditions, which conditions the
Company covenants to use its best efforts to fulfil or cause to be fulfilled
prior to the Closing Time:

  (a)   the execution and delivery of this Agreement and the Subscription
Agreements, the due authorization of the issuance of the Common Shares shall
have been duly authorized by all necessary corporate action;

-16-



--------------------------------------------------------------------------------



 



  (b)   any necessary consents or approvals of the Securities Regulators with
respect to the issue and sale of the Common Shares shall have been obtained, and
the conditional approval of the Stock Exchanges to list the Common Shares shall
have been obtained;     (c)   the Purchasers shall have received certificates
addressed to the Purchasers and to the Subscribers, dated as of the date of
Closing, signed by the President and the Chief Executive Officer of the Company,
or such other officer or officers of the Company as the Purchasers may accept,
certifying on behalf of the Company to the effect that, except as has been
generally disclosed at the date thereof:

  (i)   no order, ruling or determination suspending or cease trading the Common
Shares has been issued, and no proceedings for that purpose have been instituted
or, to the knowledge of such officer, contemplated or threatened by any
Securities Commission;     (ii)   other than as disclosed in the Disclosure
Documents, since November 9, 2010 there has not been any change as it relates to
the Company and its Subsidiaries on a consolidated basis that has or could
reasonably be expended to result in a Company Material Adverse Effect;     (iii)
  other than as disclosed in the Disclosure Documents, since November 9, 2010 no
material fact has arisen or has been discovered which would have been required
to have been stated in the Disclosure Documents had the fact arisen or been
discovered on, or prior to the date of such Disclosure Documents;     (iv)   the
representations and warranties of the Company contained in this Agreement are
true and correct in all material respects as of the Closing Time with the same
force and effect as if made at and as of the Closing Time;     (v)   the Company
has complied in all material respects with all the terms and conditions of this
Agreement on its part to be complied with at or before the Closing Time; and    
(vi)   as to such other matters of a factual nature as are appropriate and usual
in the circumstances and as the Purchasers or the Purchasers’ Counsel may
reasonably request; and

  (d)   the Company shall have delivered to each Purchaser’s custodian of
securities identified in Section 9 below the certificates representing the
Common Shares.

9.     Closing Procedures. Provided duly executed Subscription Agreements have
been delivered to the Company’s counsel, the Company will cause to be issued and
to be delivered to each Purchaser at the location as directed by each Purchaser
without charge prior to the Closing Time certificates representing the Common
Shares in such number and denomination and bearing the registration particulars
as each Purchaser may, in writing, direct to the Company prior to the Closing
Time or, as otherwise evidenced in the Subscription Agreements, and once each
Purchaser has confirmed receipt of each certificate, each Purchaser shall
deposit the amount of readily available funds equal to such Purchaser’s
Subscription Amount by wire transfer in immediately available funds to the
Company pursuant to the Company’s written wire instructions.

-17-



--------------------------------------------------------------------------------



 



10.     Expenses of Offering. Whether or not the transactions herein
contemplated shall be completed, all costs and expenses of and incidental to the
sale of the Common Shares to the Subscribers and all other matters in connection
with the transactions herein set out shall be borne by the Company, whether
before or after Closing, including without limitation, all costs and expenses in
connection with the preparation and issue of the certificates for the securities
to be offered hereunder, the fees and disbursements of the Company’s counsel,
all local counsel and the expenses of the Purchasers in connection with the
Offering including without limitation the reasonable fees and expenses of the
Purchasers’ counsel, and the Purchasers out-of-pocket expenses, collectively to
a maximum of $25,000. Any expenses in excess of this maximum shall be subject to
pre-approval by the Company, action reasonably.

11.   Termination.   11.1   If at any time prior to Closing:

  (a)   there shall have occurred any adverse changes in relation to the Company
that, in the opinion of each Purchaser, acting reasonably and in good faith, has
or could reasonably be expected to result in a Company Material Adverse Effect;

  (b)   there shall have occurred any change in the Securities Laws, or any
inquiry, investigation or other proceeding is made or any order is issued under
or pursuant to any statute of the US or Canada or any Stock Exchange in relation
to the Company or any of the Securities (except for any inquiry, investigation
or other proceeding or order based upon activities of each Purchaser and not
upon activities of the Company or its subsidiaries), which, in the opinion of
each Purchaser, acting reasonably and in good faith, prevents or restricts
trading in or the distribution of the Securities or adversely affects or might
reasonably be expected to adversely affect the investment quality or
marketability of the Common Shares; or

  (c)   a cease trading order is made under any of the Securities Laws by any
other competent authority in respect of the Securities and such cease trading
order is not rescinded within 48 hours,

each Purchaser shall be entitled, at their option, to terminate and cancel their
obligations to the Company under this Agreement by written notice to that effect
given to the Company at the address shown in Section 13.2 prior to the Closing
Time. In the event of any such termination, the Company’s obligations under this
Agreement to each Purchaser shall be at an end except for any liability of the
Company provided for in Section 10 hereof.
11.2     The rights of termination contained in this Section 11 are in addition
to any other rights or remedies each Purchaser may have in respect of any
default, misrepresentation, act or failure to act of the Company in respect of
any matters contemplated by this Agreement.
12.     Purchaser Obligations. Each Purchaser represents, warrants and covenants
to the Company that each Purchaser has complied and will comply with all
Securities Laws and all other applicable laws and regulations or similar
enactments applicable in respect of the Offering in each of their jurisdictions
of organization.
13.     Miscellaneous.
13.1     All representations and warranties contained herein and all of the
covenants and agreements of the Company herein, to the extent that they are
required to be performed on or before Closing, shall be construed as conditions
and any material breach or failure to comply with any thereof shall entitle each
Purchaser, in addition to and not in lieu of any other remedies each Purchaser
has in respect thereof, to terminate any obligation to purchase the Common
Shares by written notice to that effect given to the Company prior to the
Closing Time. It is understood that the Purchasers may waive in whole or in part
or extend the time for compliance with any of such terms and conditions without
prejudice to its rights in respect of any other of such terms and conditions or
any other subsequent breach or non-compliance, provided that to be binding on
the Purchasers any such waiver or extension must be in writing.

-18-



--------------------------------------------------------------------------------



 



13.2     Any notice or other communication hereunder shall be in writing and
shall unless herein otherwise provided be given by delivery to a responsible
officer of the addressee or by telex or telecopier, if to the Company, addressed
to: Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North
Carolina, 28210 (Attention: President and Chief Executive Officer) (telecopier:
(704) 602-7970); and if to each Purchaser addressed to: the address for
Purchaser listed in the Purchaser’s Subscription Agreement and shall be deemed
to have been given when actually delivered or when such notice should have
reached the addressee in the ordinary course.
13.3     Time shall be of the essence of the foregoing offer and of the
agreement resulting from the acceptance thereof.
13.4     The representations, warranties, covenants and other agreements herein
contained shall survive the purchase by the Subscribers of the Common Shares and
shall continue in full force and effect unaffected by any subsequent disposition
by the Subscribers of the Common Shares for a period of two years hereafter
(other than obligations of the Company set forth in Sections 8 and 11 hereof
which will continue indefinitely).
13.5     This Agreement may be executed in any number of counterparts, each of
which when delivered, either in original or facsimile form, shall be deemed to
be an original and all of which together shall constitute one and the same
document.
13.6     This Agreement shall be governed by the laws of the State of Delaware,
and the federal laws of the United States applicable therein.
13.7     The provisions herein contained and in the Subscription Agreements
constitute the entire agreement between the parties and supersede all previous
communications, representations, understandings and agreements between the
parties with respect to the subject matter hereof whether verbal or written.
13.8     A copy of the Agreement and Declaration of Trust of each Purchaser or
any affiliate thereof is on file with the Secretary of State of the Commonwealth
of Massachusetts and notice is hereby given that this Agreement is executed on
behalf of the trustees of such Purchaser or any affiliate thereof as trustees
and not individually and that the obligations of this Agreement are not binding
on any of the trustees, officers or stockholders of such Purchaser or any
affiliate thereof individually but are binding only upon such Purchaser or any
affiliate thereof and its assets and property.

-19-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, will you please
confirm your acceptance by signing the enclosed copies in the place indicated
and by returning the same to us.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective authorized representatives, effective as of the date first
shown above.

          SWISHER HYGIENE INC.,
a Delaware corporation
    By:         Thomas E. Aucamp      Executive Vice President     

-20-



--------------------------------------------------------------------------------



 



Schedule A
 
SUBSCRIPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION INSTRUCTIONS
Please make sure that your subscription includes:

1.   one (1) signed copy of the Subscription Agreement with the information on
pages 2, 3 and 4 completed;   2.   an amount equal to the aggregate Subscription
Price, payable in U.S. funds shall be delivered by wire transfer to an account
designated by the Company upon receipt of certificates representing the
Securities to the Custodian.

Please deliver your subscription to:

        Akerman Senterfitt
350 East Las Olas Boulevard
Suite 1600
Fort Lauderdale, Fl 33301

Attention: Edward Ristaino

Fax (954) 463-2224

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT FOR COMMON SHARES
The securities subscribed for herein have not been and will not be registered
under the United States Securities Act of 1933, as amended, and, subject to
certain exceptions, may not be offered or sold in the United States or to a U.S.
Person. The sale contemplated hereby is being made in reliance on a private
placement exemption to “accredited investors” that satisfy the criteria set
forth in Rule 501(a) of Regulation D under the United States Securities Act of
1933, as amended.
TO:     SWISHER HYGIENE INC. (the “Company”)
The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase from the Company that number of shares of
common stock of the Company set forth below (the “Common Shares”) for the
aggregate consideration set forth below, representing a subscription price of
$7.70 per Common Share, upon and subject to the terms and conditions set forth
in “Terms and Conditions of the Subscription for Common Shares” attached hereto
as Schedule “A” and as set forth in the other applicable schedules hereto (the
“Offering”).
SUBSCRIPTION AND SUBSCRIBER INFORMATION
Please print all information (other than signatures), as applicable, in the
space provided below



 

 
(Name of Subscriber — please print)

 

By:  

 
                    (Authorized Signature)

 
 
(Please print name of individual whose signature appears above if different than
the name of the subscriber printed above and title, if applicable.)
 
 
(Subscriber’s Address)
 
 
(Telephone Number)
 
 
(Fax Number)                                     (E-mail Address)      

Number of Common Shares
 
 
Aggregate Consideration:
$
(number of Common Shares x $7.70
(the “Subscription Amount”)
 
 
 
 
 
 
 
 
 



-1-



--------------------------------------------------------------------------------



 



Register the Common Shares as set forth below:
 
 
(Name)
 
 
(Account Reference, if applicable)
 
 
(Address)
 
 
 

Deliver the Common Shares as set forth below:
 
 
 
 
 
 
 
 
 


Present Ownership of Securities
The Subscriber either [check appropriate box]:

o   owns directly or indirectly, or exercises control or direction over,
                          Common Shares and convertible securities entitling the
holder thereof to acquire an additional                           Common Shares;
or   o   does not own directly or indirectly, or exercise control or direction
over, Common Shares of the Company or securities convertible into Common Shares.

Insider Status
The Subscriber [check the box]:

o   is not an “Insider” of the Company.

“Insider” means:

  (a)   a director or officer of the Company;   (b)   a director or officer of a
person or company that is itself an insider or subsidiary of the Company;   (c)
  a person or company who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction over, directly
or indirectly, voting securities of the Company or a combination of beneficial
ownership of, and control or direction over, directly or indirectly, of
securities of the Company carrying more than 10% of the voting rights attached
to all voting securities of the Company for the time being outstanding; or   (d)
  the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities.

* * * * * * *
The following Schedules are attached to and incorporated by reference in this
Subscription Agreement and are deemed to be a part hereof:

         
Schedule “A”
  -   Terms and Conditions of Subscriptions for Common Shares
Schedule “B”
  -   Term Sheet
Schedule “C”
  -   Certificate of Subscriber
Schedule “D”
  -   Terms and Conditions of Registration Rights
Schedule “E”
  -   Current 34 Act Filings

-2-



--------------------------------------------------------------------------------



 



     ACCEPTANCE: The Company hereby accepts the above subscription this ___ day
of April, 2011.

            SWISHER HYGIENE INC.
      Per:       Name:   Thomas E. Aucamp      Title:   Executive Vice
President     

-3-



--------------------------------------------------------------------------------



 



SCHEDULE “A”

TERMS AND CONDITIONS OF SUBSCRIPTION FOR COMMON SHARES

ARTICLE 1 — INTERPRETATION

1.1   Definitions

          Whenever used in this Subscription Agreement, unless there is
something in the subject matter or context inconsistent therewith, the following
words and phrases shall have the respective meanings ascribed to them as
follows:
“Accredited Investor” means those “accredited investors” specified in Rule
501(a) of Regulation D.
“Business Day” means a day other than a Saturday, Sunday or any other day on
which banks located in Charlotte, North Carolina are not open for business.
“Closing” shall have the meaning ascribed to such term in Section 3.1.
“Closing Date” shall have the meaning ascribed to such term in Section 3.1.
“Closing Time” shall have the meaning ascribed to such term in Section 3.1.
“Common Share” means a share of common stock of the Company, $0.001 par value
per share and evidencing an equal undivided beneficial interest in the Company.
“Common Share Price” means the subscription price per Common Share under this
Offering.
“Company” means Swisher Hygiene Inc. and includes any successor corporation to
or of the Company.
“Custodian” means the person, designated by the Subscriber, to whom the Common
Shares will be delivered as listed on page 2 hereof.
“Insider” means (a) a director or officer of the Company, (b) a director or
officer of a person or company that is an insider or subsidiary of the Company,
(c) a person or company who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction over, directly
or indirectly, voting securities of the Company or a combination of beneficial
ownership of, and control or direction over, directly or indirectly, of
securities of the Company carrying more than 10% of the voting rights attached
to all voting securities of the Company for the time being outstanding, or
(d) the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities.
“NASDAQ” means the NASDAQ Global Market.
“Offering” shall have the meaning ascribed to such term on the page 2 of this
Subscription Agreement, for an aggregate offering of up to ___Common Shares for
an aggregate Subscription Amount of $___.
“person” means and includes individuals, corporations, limited partnerships,
general partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, pension
funds, business trusts or other organizations, whether or not legal entities and
governments, governmental agencies and political subdivisions thereof.
“Regulation D” means Regulation D adopted by the SEC under the U.S. Securities
Act.
“Regulation S” means Regulation S adopted by the SEC under the U.S. Securities
Act.

A-1



--------------------------------------------------------------------------------



 



“Right” shall have the meaning ascribed to such term in Section 2.2.
“Securities” means the Common Shares.
“Securities Laws” means, as applicable, the securities laws, regulations, rules,
rulings and orders, and the notices, policies and written interpretations issued
by the Securities Regulators in each of the jurisdictions of the Subscribers,
and the rules of TSX and NASDAQ.
“Securities Purchase Agreement” means the Securities Purchase Agreement to be
dated as of the Closing Date entered into between Subscriber and the Company in
respect of the Offering.
“Securities Regulators” means the Securities and Exchange Commission or other
securities regulatory authorities of the U.S.
“Subscriber” means the subscriber for the Common Shares as set out on page 1 of
this Subscription Agreement.
“Subscription Agreement” means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement;
“hereof”, “hereto”, “hereunder”, “herein” and similar expressions mean and refer
to this Subscription Agreement and not to a particular Article or Section; and
the expression “Article” or “Section” followed by a number means and refers to
the specified Article or Section of this Subscription Agreement.
“Subscription Amount” means an amount equal to the Common Share Price multiplied
by the number of Common Shares subscribed for by the Subscriber and paid for
pursuant to this Subscription Agreement.
“TSX” means the Toronto Stock Exchange.
“United States” means the United States of America, its territories and
possessions, any State of the United States of America and the District of
Columbia.
“U.S. Person” shall have the meaning ascribed to such term in Rule 902(k) of
Regulation S under the U.S. Securities Act.
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

1.2   Gender and Number

          Words importing the singular number only shall include the plural and
vice versa, words importing the masculine gender shall include the feminine
gender and words importing persons shall include firms and corporations and vice
versa.

1.3   Currency

          Unless otherwise specified, all dollar amounts in this Subscription
Agreement, including the symbol “$”, are expressed in U.S. dollars.

1.4   Subdivisions, Headings and Table of Contents

          The division of this Subscription Agreement into Articles, Sections,
Schedules and other subdivisions and the inclusion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Subscription Agreement. The headings in this Subscription
Agreement are not intended to be full or precise descriptions of the text to
which they refer. Unless something in the subject matter or context is
inconsistent therewith, references herein to an Article, Section, Subsection,
paragraph, clause or Schedule are to the applicable article, section,
subsection, paragraph, clause or schedule of this Subscription Agreement.

A-2



--------------------------------------------------------------------------------



 



ARTICLE 2 — SUBSCRIPTION AND DESCRIPTION OF COMMON SHARES

2.1   Subscription for the Common Shares

          The Subscriber hereby confirms its irrevocable subscription for and
offer to purchase Common Shares from the Company, on and subject to the terms
and conditions set out in this Subscription Agreement, for the Subscription
Amount which is payable as described in Article 3 hereto.

2.2   Acceptance and Rejection of Subscription by the Company

          The Subscriber acknowledges and agrees that the Company reserves the
right, in its absolute discretion, to reject this subscription for Common
Shares, in whole or in part, at any time prior to the Closing Time.
ARTICLE 3 — CLOSING

3.1   Closing

          The sale of the Common Shares and payment of the Subscription Amount
will be completed (the "Closing”) at the offices of the Company’s counsel,
Akerman Senterfitt at 8:30 a.m. (Charlotte time) (the “Closing Time”) on or
about April 18, 2011 or such other date or time as the Company may decide (the
“Closing Date”). The certificates representing the Common Shares will be
delivered to and receipt acknowledged by the Subscriber’s Custodian prior to the
Closing Time.
          If, at the Closing Time, the terms and conditions contained in this
Subscription Agreement have been complied with to the satisfaction of the
Company or waived by it, the Subscriber shall deliver to the Company the
completed Subscription Agreement and the Custodian shall deliver to the Company,
the payment of the aggregate Subscription Price for the Common Shares subscribed
for by Subscriber, in each case against delivery by the Company of a
certificate(s) representing the Common Shares to the Custodian and such other
documentation as may be required pursuant to the Subscription Agreement and the
Securities Purchase Agreement.
          If, prior to the Closing Time, the terms and conditions contained in
this Subscription Agreement have not been complied with to the satisfaction of
the Company or waived by it, the Company and the Subscriber will have no further
obligations under this Subscription Agreement.

3.2   Conditions of Closing

          The Subscriber understands that the Company will use the proceeds of
the Offering for working capital and to further the organic and acquisition
growth strategy of the Company.
          The Subscriber acknowledges and agrees that the obligations of the
Company hereunder are conditional on the accuracy of the representations and
warranties of the Subscriber contained in this Subscription Agreement as of the
date of this Subscription Agreement, and as of the Closing Time as if made at
and as of the Closing Time, and the fulfillment of the following additional
conditions at the Closing Time:

  (a)   payment by the Subscriber of the Subscription Amount, payable in U.S.
funds to the Company by wire transfer pursuant to the Company’s written wire
instructions promptly following acceptance by the Company of this Subscription
Agreement and receipt by the Custodian of certificates representing the
Securities.

A-3



--------------------------------------------------------------------------------



 



  (b)   the Subscriber having properly completed, signed and delivered this
Subscription Agreement to:

Akerman Senterfitt
350 East Las Olas Boulevard
Suite 1600
Fort Lauderdale, Fl 33301
Attention: Edward Ristaino
Fax (954) 463-2224

  (c)   the Subscriber having properly completed, signed and delivered a
Certificate of Subscriber in the form attached to the Subscription Agreement as
Schedule “C”:

          The Company acknowledges and agrees that the obligations of the
Subscriber hereunder are conditional on the accuracy of the representations and
warranties of the Company contained in this Subscription Agreement as of the
date of this Subscription Agreement, and as of the Closing Time as if made at
and as of the Closing Time, and the fulfilment of the following conditions,
amongst others, as soon as possible and in any event not later than the Closing
Time:

  (a)   all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with in all material respects, including without
limitation, obtaining conditional approval from the TSX and NASDAQ for the
listing of the Common Shares, being effected on a private placement basis, and
to list the Common Shares; and     (b)   the Company shall have delivered to
Akerman Senterfitt, the following items:

  (i)   a copy of the certificate(s) representing the Common Shares purchased by
the Subscriber registered in the name of the Subscriber or its nominee;     (ii)
  a copy of this Subscription Agreement duly executed by the Company; and    
(iii)   such other documents relating to the transactions contemplated by this
Subscription Agreement and the Securities Purchase Agreement.

ARTICLE 4 — REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE COMPANY

4.1   Representations, Warranties and Covenants of the Company

          By execution of this Subscription Agreement, the Company hereby agrees
with the Subscriber that the Subscriber shall be entitled to rely on the
representations and warranties made by the Company set forth in the Securities
Purchase Agreement.
          The Company, hereby represents and warrants to, and covenants with,
the Subscriber as follows and acknowledges that the Subscriber is relying on
such representations, warranties and covenants in connection with the
transactions contemplated herein.

  (a)   The Company acknowledges and agrees to the terms and conditions set out
in Schedule “D”.     (b)   No form of general solicitation or general
advertising (including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio,
television or electronic display (including the internet) or any seminar or
meeting whose attendees had been invited by general solicitation or general
advertising) was used by the

A-4



--------------------------------------------------------------------------------



 



      Company or, to the best of its knowledge, any other person acting on
behalf of the Company in respect of or in connection with the offer and sale of
the Common Shares in the United States or elsewhere or to citizens or residents
of the United States or elsewhere.     (c)   Neither the Company nor any person
authorized to act on its behalf has sold or offered for sale any Common Shares,
or solicited any offers to buy any Common Shares thereby so as to cause the
issuance or sale of any of the Common Shares to be in violation of Section 5 of
the U.S. Securities Act or other securities laws.     (d)   The Company is not
an open-end investment company, closed-end investment company, unit investment
or face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940, as amended.    
(e)   The Company has not, for a period of six months prior to the date hereof
sold, offered for sale or solicited any offer to buy any of its securities in a
manner that would be integrated with the offer and sale of the Common Shares and
would cause the exemption from registration set forth in Rule 506 of
Regulation D under the U.S. Securities Act to become unavailable with respect to
the offer and sale of the Common Shares.     (f)   The Company will use
commercially reasonable efforts to ensure that there is available “adequate
current public information” with respect to the Company within the meaning of
Rule 144(c) under the U.S. Securities Act after the Closing Date and at all
times thereafter when the registration statement referred to in Section 4.1(a)
is not effective and up to date.     (g)   At any time that the Company is
neither subject to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended, the Company shall at the request of the Subscriber or any
prospective purchaser designated by the Subscriber, promptly provide to such
person with reasonable promptness, the information specified in Rule
144A(d)(4)(i) under the U.S. Securities Act.     (h)   The Company will have, in
all material respects, performed and complied with all covenants and agreements
contained in this Subscription Agreement to be performed or complied with, or
caused to be performed or complied with, by the Company at or prior to the
Closing.     (i)   All necessary corporate action will have been taken by the
Company to authorize the execution and delivery of this Subscription Agreement,
and to consummate the transactions contemplated by this Subscription Agreement.
    (j)   The Company agrees that it will not, and shall cause each of its
Subsidiaries to not, without the prior written consent of (“      ”), use in
advertising, publicity, or otherwise the name of      , or any Purchaser, or any
partner or employee of            or any Purchaser, nor any trade name,
trademark, trade device, service mark, symbol or any abbreviation, contraction
or simulation thereof owned by      , any Purchaser or any of their respective
affiliates. The Company further agrees that it shall obtain the written consent
of            prior to the Company’s or any of its Subsidiaries’ issuance of any
public statement detailing the purchase of shares by Purchasers pursuant to this
Agreement. The foregoing covenant shall not be deemed to be breached if the
Company is required by Securities Laws to use the            name or any
Purchaser’s name in any required filings with a Securities Regulator.

A-5



--------------------------------------------------------------------------------



 



ARTICLE 5 — REPRESENTATIONS, WARRANTIES, COVENANTS AND
ACKNOWLEDGMENTS OF THE SUBSCRIBER

5.1   Representations, Warranties and Covenants of the Subscriber

          By execution of this Subscription Agreement, the Subscriber, on its
own behalf and, if applicable, on behalf of others for whom it is acting
hereunder, hereby represents and warrants to, and covenants with, the Company as
follows and acknowledges that the Company are relying on such representations,
warranties and covenants in connection with the transactions contemplated
herein:

  (a)   The matters set forth by the Subscriber on pages 2 and 3 of this
Subscription Agreement are true and correct as of the date of execution of this
Subscription Agreement and will be true and correct as of the Closing Time.    
(b)   The Subscriber is a resident in the jurisdiction set out on page 2 of this
Subscription Agreement. Such address was not created and is not used solely for
the purpose of acquiring the Common Shares and the Subscriber and any beneficial
purchaser was solicited to purchase and executed this Subscription Agreement in
such jurisdiction.     (c)   The Subscriber has properly completed, executed and
delivered to the Company within the applicable time periods the certificate(s)
set forth in Schedule “C” to this Subscription Agreement and the information
contained therein is true and correct.     (d)   The representations, warranties
and covenants contained in Schedule “A” and in the other applicable Schedules to
this Subscription Agreement are true and correct as of the date of execution of
this Subscription Agreement and will be true and correct as of the Closing Time.
    (e)   The execution and delivery of this Subscription Agreement, the
performance and compliance with the terms hereof, the subscription for Common
Shares and the completion of the transactions described herein by the Subscriber
will not result in any material breach of, or be in conflict with or constitute
a material default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a material default under any term or
provision of the constating documents, by-laws or resolutions of the Subscriber,
the Securities Laws or any other laws applicable to the Subscriber, any
agreement to which the Subscriber is a party, or any judgment, decree, order,
statute, rule or regulation applicable to the Subscriber.     (f)   The
undersigned represents and warrants that the undersigned is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control (OFAC) or in any
Executive Order issued by the President of the United States and administered by
OFAC, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide the Company or law
enforcement agencies, promptly upon request, such records as required by
applicable law. If the undersigned is a financial institution that is subject to
the Bank Secrecy Act, as amended (31 U.S.C. Section 5311 et seq.) and its
implementing regulations (collectively, the “Bank Secrecy Act”), the undersigned
represents that the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the Bank Secrecy Act. The
undersigned further represents and warrants that it maintains policies and
procedures reasonably designated to ensure that the funds held by the
undersigned and used to purchase the Shares were legally derived. The
undersigned acknowledges that if, following the investment in the Shares by the
undersigned, the Company reasonably believes that the undersigned is a
Prohibited Investor or is otherwise engaged in illegal activity or unreasonably
refuses to provide promptly information that the Company reasonably requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting, and/or withholding or suspend
distributions to the undersigned in respect of, the investment in accordance
with applicable regulations or immediately require the undersigned to transfer
the Shares. The undersigned further acknowledges that the undersigned will not
have any claim against the Company or any of its affiliates or agents for any
form of damages as a result of any of the foregoing actions.

A-6



--------------------------------------------------------------------------------



 



  (g)   The Subscriber is subscribing for the Common Shares for his, her or its
own account, as principal (within the meaning of applicable Securities Laws) and
not with a view to the resale or distribution of all or any of the Securities or
if it is not subscribing as principal, it acknowledges that the Company may be
required by law to disclose (and if required by law the Subscriber agrees to
disclose) to certain regulatory authorities the identity of each beneficial
purchaser of the Common Shares for whom it is acting.     (h)   In the case of a
subscription for the Common Shares by the Subscriber acting as trustee or agent
(including, for greater certainty, a portfolio manager or comparable adviser)
for a principal, the Subscriber is duly authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
such subscription on behalf of each such beneficial purchaser, each of whom is
subscribing as principal for its own account, not for the benefit of any other
person and not with a view to the resale or distribution of all or any of the
Securities, and this Subscription Agreement has been duly authorized, executed
and delivered by or on behalf of and constitutes a legal, valid, enforceable and
binding agreement of, such principal, and the Subscriber acknowledges that the
Company may be required by law to disclose (and if required by law the
Subscriber agrees to disclose) the identity of each beneficial purchaser for
whom the Subscriber is acting.     (i)   The Subscriber is not an Insider or
“affiliate” of the Company (as such term is defined under Securities Laws).    
(j)   In the case of a subscription for the Common Shares by the Subscriber
acting as principal, this Subscription Agreement has been duly authorized,
executed and delivered by, and constitutes a legal, valid and binding agreement
of, the Subscriber. This Subscription Agreement is enforceable in accordance
with its terms against the Subscriber and any beneficial purchasers on whose
behalf the Subscriber is acting.     (k)   If the Subscriber is:

  (i)   a corporation, the Subscriber is duly incorporated and is validly
subsisting under the laws of its jurisdiction of incorporation and has all
requisite legal and corporate power and authority to execute and deliver this
Subscription Agreement, to subscribe for the Common Shares as contemplated
herein and to carry out and perform its covenants and obligations hereunder;    
(ii)   a partnership, syndicate or other form of unincorporated organization,
the Subscriber has the necessary legal capacity and authority to execute and
deliver this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or     (iii)   an individual, the Subscriber is of the full age of
majority and is legally competent to execute and deliver this Subscription
Agreement and to observe and perform his or her covenants and obligations
hereunder.

  (l)   To the best of the Subscriber’s knowledge, there is no person acting or
purporting to act in connection with the transactions contemplated herein who is
entitled to any brokerage or finder’s fee.     (m)   If required by applicable
Securities Laws or the Company, the Subscriber will make reasonable efforts to
execute, deliver and file or assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Common Shares
as may be required by any securities commission, stock exchange or other
regulatory authority.

A-7



--------------------------------------------------------------------------------



 



  (n)   The Subscriber, and each beneficial purchaser for whom it is acting
hereunder, have been advised to consult their own legal advisors with respect to
(i) the suitability of the Common Shares as an investment for the Subscriber and
has not relied upon any statements made by or purporting to have been made on
behalf of the Company in deciding to subscribe for Common Shares hereunder and
(ii) trading in any of the Securities with respect to the resale restrictions
imposed by the Securities Laws of the jurisdiction in which the Subscriber
resides, other applicable Securities Laws, and the policies of the TSX and
NASDAQ. Subject to the registration rights described in Schedule “D”, the
Subscriber acknowledges that no representation has been made respecting the
applicable hold periods imposed by the Securities Laws or other resale
restrictions applicable to such Securities which restrict the ability of the
Subscriber (or others for whom it is contracting hereunder) to resell such
Securities, that the Subscriber (or others for whom it is contracting hereunder)
is solely responsible to find out what these restrictions are and the Subscriber
is solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions and the Subscriber is aware that
it (or beneficial purchasers for whom it is contracting hereunder) may not be
able to resell such Securities except in accordance with limited exemptions
under the Securities Laws.     (o)   The Subscriber has not received nor been
provided with, has not requested and does not have any need to receive a
prospectus or offering memorandum, within the meaning of the Securities Laws, or
any sales or advertising literature in connection with the Offering, and the
Subscriber’s decision to subscribe for the Common Shares was based upon the
Company’s publicly available documents included in the Edgar database
administered by the SEC and the SEDAR database administered under the direction
of the Canadian Securities Administration.     (p)   Other than information
provided to Subscriber in meetings or calls organized with representatives of
the Company (summaries of which are to be filed by the Company on or before
Closing, the Subscriber (and, if applicable, others for whom it is contracting
hereunder), in entering into this Agreement, has relied solely upon publicly
available information relating to the Company (including that information in the
documents listed in Schedule “E”), this Subscription Agreement and not upon any
verbal or written representation as to any fact or otherwise made by or on
behalf of the Company, or any employee, agent or affiliate thereof or any other
person associated therewith.     (q)   No person has made any written or oral
representations:

  (i)   that any person will resell or repurchase any of the Securities;    
(ii)   other than pursuant to the terms of the Securities Purchase Agreement,
that any person will refund the Subscription Amount; or     (iii)   as to the
future price or value of any of the Securities.

  (r)   The subscription for the Common Shares has not been made through or as a
result of, and the offer and sale of the Common Shares is not being accompanied
by any advertisement, including without limitation in printed public media,
radio, television or telecommunications, including electronic display, or as
part of a general solicitation.     (s)   The Subscriber confirms that the
Subscriber:

  (i)   has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment in the Common Shares;

A-8



--------------------------------------------------------------------------------



 



  (ii)   is capable of assessing the proposed investment in the Common Shares as
a result of the Subscriber’s own experience or as a result of advice received
from a person registered under applicable securities legislation;     (iii)   is
aware of the characteristics of the Common Shares and the risks relating to an
investment therein, including, without limitation, those risks set out in the
Company’s publicly available information including that set out in Schedule “E”
hereto;     (iv)   is able to bear the economic risk of loss of its investment
in the Common Shares;     (v)   is an accredited investor as such term is
defined in Regulation D under the U.S. Securities Act;     (vi)   the Subscriber
is not a resident of any of the provinces or territories of Canada; and    
(vii)   the Subscriber has no intention of trading in the Common Shares in any
of the provinces or territories of Canada during the period that commences with
the issuance of the Common Shares until July 24, 2011.

  (t)   The Subscriber understands that it is purchasing the Common Shares
directly from the Company.

5.2   Acknowledgments of the Subscriber

          The Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is acting hereunder, acknowledges and agrees as follows:

  (a)   The Subscriber has received and reviewed the principal terms of the
Offering.     (b)   The Subscriber acknowledges that the aggregate gross
proceeds of the Offering will be up to approximately $___ and will result in the
issuance of ___ Common Shares.     (c)   No securities commission, agency,
governmental authority, regulatory body, stock exchange or similar regulatory
authority has reviewed, passed upon, made any finding or determination, or
recommended or endorsed on the merits of the Common Shares.     (d)   Subject to
the registration rights described in Schedule “D”, the Securities shall be
subject to statutory resale restrictions under the Securities Laws of the
jurisdiction in which the Subscriber resides and the U.S. Securities Act and
under other applicable Securities Laws, and the Subscriber covenants that it
will not resell any of the Securities except in compliance with such laws and
the Subscriber acknowledges that it is solely responsible (and the Company and
the Agents are not in any way responsible) to understand what those restrictions
are and to comply with them before selling any of the Securities.     (e)   The
Subscriber’s ability to transfer any of the Securities is limited by, among
other things, applicable Securities Laws and the Securities will not be
transferable without the consent of the Company, on or before July 24, 2011.    
(f)   The certificates representing the Common Shares will bear, as of the
Closing Date, a legend substantially in the following form and with the
necessary information inserted:         UNLESS PERMITTED UNDER SECURITIES LAWS
AND CONSENTED TO BY SWISHER HYGIENE INC., THE HOLDER OF THIS SECURITY MUST NOT
TRADE THE SECURITY BEFORE JULY 24, 2011.

A-9



--------------------------------------------------------------------------------



 



  (g)   In addition, the certificates representing the Common Shares, will also
bear a legend substantially in the following form:         “THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK EXCHANGE
(“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES OF
THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY CERTIFICATE
REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TSX.”     (h)   The Subscriber, and each beneficial
purchaser for whom it is acting hereunder, shall execute, deliver, file and
otherwise assist the Company with filing all documentation required by the
applicable Securities Laws to permit the subscription for the Common Shares and
the issuance of the Securities.     (i)   No prospectus or offering memorandum,
within the meaning of the Securities Laws, or other similar disclosure document
has been filed by the Company with a securities commission, securities
regulatory authority or other governmental or regulatory authority in the United
States, or any other jurisdiction in connection with the issuance of the Common
Shares.     (j)   The Company is relying on the representations, warranties and
covenants contained herein and in the applicable Schedules attached hereto to
determine the Subscriber’s eligibility to subscribe for the Common Shares under
applicable Securities Laws.     (k)   The Securities are “restricted securities”
as defined in Rule 144(a)(3) under the U.S. Securities Act and have not been
registered under the U.S. Securities Act or any state securities laws and may
not be reoffered or resold in the United States or to U.S. Persons unless
registered under the U.S. Securities Act and applicable state securities laws,
as contemplated in Schedule “D”, or an exemption from such registration
requirements is available. Until resales of the Securities are registered under
the U.S. Securities Act, the Securities may not practically be able to be
offered and sold on the TSX pursuant to Rule 904 under the U.S. Securities Act
since the Securities will remain “restricted securities” pursuant to Rule 905 of
Regulation S under the U.S. Securities Act.     (l)   The Subscriber agrees that
if the Subscriber decides to offer, sell, pledge or otherwise transfer any of
the Securities, the Subscriber will not offer, sell, pledge or otherwise
transfer any of the Securities, directly or indirectly, unless;

  (i)   the sale is to the Company; or     (ii)   made pursuant to an effective
registration statement under the U.S. Securities Act; or     (iii)   the sale is
made outside the United States in compliance with the requirements of Rule 904
of Regulation S under the U.S. Securities Act and in compliance with applicable
local laws and regulations; or     (iv)   the sale is made in compliance with an
exemption from registration under the U.S. Securities Act provided by Rule 144
thereunder, if available, and in accordance with any applicable state securities
law; or     (v)   the Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state securities
laws.

  (m)   There is no government insurance or other insurance covering the
Securities.

A-10



--------------------------------------------------------------------------------



 



  (n)   AN INVESTMENT IN THE COMMON SHARES IS NOT WITHOUT RISK, INCLUDING,
WITHOUT LIMITATION, THOSE RISKS SET FORTH IN THE COMPANY’S FILINGS UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH FILINGS AS AT THE DATE
HEREOF, ARE LISTED IN SCHEDULE “E” HERETO AND THE SUBSCRIBER (AND ANY BENEFICIAL
PURCHASER) MAY LOSE HIS, HER OR ITS ENTIRE INVESTMENT.     (o)   The Company may
complete additional financings in the future in order to develop the business of
the Company and fund its ongoing development, and such future financings may
have a dilutive effect on current securityholders of the Company, including the
Subscriber, but there is no assurance that such financing will be available, on
reasonable terms or at all, and if not available, the Company may be unable to
fund its ongoing development.     (p)   The Subscriber, and each beneficial
person for whom it is contracting hereunder, is responsible for obtaining such
legal, investment, tax and other professional advice as it considers appropriate
in connection with the execution, delivery and performance of this Subscription
Agreement and the transactions contemplated under this Subscription Agreement
(including the resale and transfer restrictions referred to herein), and,
without limiting the generality of the foregoing, the Company’s counsel are
acting solely as counsel to the Company and not as counsel to the Subscriber.  
  (q)   The Common Shares have not been registered under the U.S. Securities Act
or any state securities laws, and the sale contemplated hereby is being made in
reliance on the a private placement exemption to Accredited Investors (as
defined in Rule 506 under the U.S. Securities Act).     (r)   The Subscriber
understands that, until such time as is no longer required under applicable
requirements of the U.S. Securities Act or applicable state securities laws, all
certificates representing the Securities, as well as all certificates issued in
exchange for or in substitution of the foregoing securities, will bear a legend
to the following effect:         THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING
SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY,
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES
ACT, (C) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S
UNDER THE U.S. SECURITIES ACT IF AVAILABLE, (D) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144, IF AVAILABLE,
AND IN COMPLIANCE WITH ANY STATE SECURITIES LAWS, OR (E) WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY, PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER
THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS; PROVIDED THAT,
IN CONNECTION WITH A TRANSFER PURSUANT TO (C), (D) OR (E) ABOVE, TO THE EXTENT
REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL, OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN PROVIDED TO THE COMPANY TO SUCH
EFFECT.         if the Securities are being sold pursuant sections (C) through
(E) of the foregoing legend, the legend may be removed by delivery to the
Company’s registrar and transfer agent and, to the extent requested by the
Company, to the Company of an opinion of counsel, of recognized standing in form
and substance satisfactory to the Company, that such legend is no longer
required under applicable requirements of the U.S. Securities Act or state
securities laws.

A-11



--------------------------------------------------------------------------------



 



  (s)   The Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities, and the Subscriber acknowledges that it is responsible for
determining the tax consequences of its investments. The Company gives no
opinion and makes no representation with respect to the tax consequences to the
Subscriber under United States, state, local or other foreign tax law of the
Subscriber’s acquisition or disposition of such securities.     (t)   Subject to
the terms and conditions of the registration rights set forth in Schedule “D”,
it acknowledges that such registration rights may be amended or waived by
holders holding a majority of the Registrable Securities (as defined in Schedule
“D”) pursuant to Section 7(d) thereof, and that the Company’s obligations under
Schedule “D” are conditioned upon the Subscriber cooperating with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder, including but not limited to
providing such information in a timely manner regarding itself, the Common
Shares and other securities of the Company held by it and the intended method of
disposition of the Common Shares as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Common Shares.

ARTICLE 6 — SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1   Survival of Representations, Warranties and Covenants of the Company

          The representations, warranties and covenants of the Company contained
in this Subscription Agreement shall survive the Closing and, notwithstanding
such Closing or any investigation made by or on behalf of the Subscriber with
respect thereto, shall continue in full force and effect for the benefit of the
Subscriber.
ARTICLE 7 — COLLECTION OF PERSONAL INFORMATION

7.1   Collection of Personal Information

          The Subscriber acknowledges and consents to the fact that the Company
are collecting the Subscriber’s (and any beneficial purchaser for which the
Subscriber is contracting hereunder) personal information for the purpose of
completing the Subscriber’s subscription. The Subscriber acknowledges and
consents to the Company retaining the personal information for so long as
permitted or required by applicable law or business practices. The Subscriber
further acknowledges and consents to the fact that the Company may be required
by Securities Laws and/or stock exchange rules to provide regulatory authorities
any personal information provided by the Subscriber respecting itself (and any
beneficial purchaser for which the Subscriber is contracting hereunder). The
Subscriber represents and warrants that it has the authority to provide the
consents and acknowledgements set out in this paragraph on behalf of all
beneficial purchasers for which the Subscriber is contracting. In addition to
the foregoing, the Subscriber agrees and acknowledges that the Company, as the
case may be, may use and disclose its personal information, or that of each
beneficial purchaser for whom it is contracting hereunder, including as follows:

  (a)   for internal use with respect to managing the relationships between and
contractual obligations of the Company, and the Subscriber or any beneficial
purchaser for whom the Subscriber is contracting hereunder;     (b)   for use
and disclosure for income tax related purposes, including where required by law,
disclosure to any or US taxation authority;     (c)   for disclosure to
securities regulatory authorities and other regulatory bodies with jurisdiction
with respect to reports of trades and similar regulatory filings;     (d)   for
disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

A-12



--------------------------------------------------------------------------------



 



  (e)   for disclosure to professional advisers of the Company in connection
with the performance of their professional services;     (f)   for disclosure to
any person where such disclosure is necessary for legitimate business reasons
and is made with the Subscriber’s prior written consent;     (g)   for
disclosure to a court determining the rights of the parties under this
Subscription Agreement; or     (h)   for use and disclosure as otherwise
required by law.

          The contact information for the officer and for counsel of the Company
who can answer questions about this collection of information is as follows:

              Swisher Hygiene Inc.   Akerman Senterfitt 4725 Piedmont Row Drive,
Suite 400   350 East Las Olas Boulevard, Suite 1600 Charlotte, North Carolina,  
Fort Lauderdale, Florida 28210   33301-2229
 
           
Attention:
  Tom Aucamp   Attention:   Edward Ristaino
Facsimile:
  (704) 602-7970   Facsimile:   (954) 463-2224

ARTICLE 8 — MISCELLANEOUS

8.1   Further Assurances

          Each of the parties hereto upon the request of each of the other
parties hereto, whether before or after the Closing Time, shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be necessary or
desirable to complete the transactions contemplated herein.

8.2   Notices

  (a)   Any notice, direction or other instrument required or permitted to be
given to any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:

  (i)   in the case of the Company, to:

Swisher Hygiene Inc.
4725 Piedmont Row Drive, Suite 400
Charlotte, North Carolina, 28210
Attention:     Tom Aucamp
Fax:             (704) 602-7970

A-13



--------------------------------------------------------------------------------



 



with a copy to:
Akerman Senterfitt
350 East Las Olas Boulevard, Suite 1600
Fort Lauderdale, Florida
33301-2229
Attention:     Edward Ristaino
Fax:             (954) 463-2224

  (ii)   in the case of the Subscriber, at the address specified on the face
page hereof.

  (b)   Any such notice, direction or other instrument, if delivered personally,
shall be deemed to have been given and received on the day on which it was
delivered, provided that if such day is not a Business Day then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following such day and if transmitted by fax or
electronic transmission, shall be deemed to have been given and received on the
day of its transmission, provided that if such day is not a Business Day or if
it is transmitted or received after the end of normal business hours then the
notice, direction or other instrument shall be deemed to have been given and
received on the first Business Day next following the day of such transmission.
    (c)   Any party hereto may change its address for service from time to time
by notice given to each of the other parties hereto in accordance with the
foregoing provisions.

8.3   Time of the Essence

          Time shall be of the essence of this Subscription Agreement and every
part hereof.

8.4   Costs and Expenses

          All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.

8.5   Applicable Law

          This Subscription Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the state of Delaware. Any and all disputes arising under this Subscription
Agreement, whether as to interpretation, performance or otherwise, shall be
subject to the non-exclusive jurisdiction of the courts of the state of Delaware
and each of the parties hereto hereby irrevocably attorns to the jurisdiction of
the courts of such state.

8.6   Entire Agreement

          This Subscription Agreement, including the Schedules hereto and the
Securities Purchase Agreement constitutes the entire agreement between the
parties with respect to the transactions contemplated herein and cancels and
supersedes any prior understandings, agreements, negotiations and discussions
between the parties. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements or understandings, express or
implied, between the parties hereto other than those expressly set forth in this
Subscription Agreement or in any such agreement, certificate, affidavit,
statutory declaration or other document as aforesaid. This Subscription
Agreement may not be amended or modified in any respect except by written
instrument executed by each of the parties hereto.

A-14



--------------------------------------------------------------------------------



 



8.7   Counterparts

          This Subscription Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same Subscription Agreement. Counterparts
may be delivered either in original or faxed form and the parties adopt any
signature received by a receiving fax machine as original signatures of the
parties.

8.8   Electronic Delivery of Subscription

          The Company shall be entitled to rely on delivery by fax or e-mail of
an executed copy of this Subscription Agreement, including the completed
Schedules to this Subscription Agreement, and acceptance by the Company of the
fax or e-mail copy shall be legally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms of
this Subscription Agreement.

8.9   Amendments

          The provisions of this Subscription Agreement may only be amended with
the written consent of the other parties hereto.

8.10   Assignment

          This Subscription Agreement may not be assigned by either party except
with the prior written consent of the other parties hereto.

8.11   Enurement

          This Subscription Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
successors (including any successor by reason of the amalgamation or merger of
any party), administrators and permitted assigns.

8.12   Massachusetts Business Trust.

          A copy of the Agreement and Declaration of Trust of each Purchaser or
any affiliate thereof is on file with the Secretary of State of the Commonwealth
of Massachusetts and notice is hereby given that this Agreement is executed on
behalf of the trustees of such Purchaser or any affiliate thereof as trustees
and not individually and that the obligations of this Agreement are not binding
on any of the trustees, officers or stockholders of such Purchaser or any
affiliate thereof individually but are binding only upon such Purchaser or any
affiliate thereof and its assets and property.

A-15



--------------------------------------------------------------------------------



 



SCHEDULE “B”
SWISHER HYGIENE INC.
TERM SHEET
PRIVATE PLACEMENT OF COMMON SHARES
 

Issuer:   Swisher Hygiene Inc. (the “Company”).

Offering:   9,857,142 shares of common stock (a “Common Share”) of the Company
(the “Registrable Securities”).

Size of Offering:   US $75,900,000

Price:   $7.70 per Common Share

Use of Proceeds:   The net proceeds of the Offering will be used for general
corporate purposes.

Hold Periods:   Transfer of the Common Shares are subject to all applicable
securities laws and the Common Shares may not be transferred to insiders of the
Company. As described in more detail below, for those investors who are not
“affiliates” of the Company, as defined under the US Securities Act (as defined
below), the securities sold under the Offering will be subject to a “hold
period” that will expire on the later of:

  a)   a contractual hold period (the “Contractual Hold Period”) until July 24,
2011; and

      the earlier of: (i) upon effectiveness of a resale registration statement
in the United States, and (ii) one year after the Company has filed “Form 10
information” (as defined in Rule 144(i)(3) under the US Securities Act) with the
Commission (as defined below), anticipated to expire on November 10, 2011.

Resale Restrictions
and Filing of U.S.
Registration
Statement:   The securities issued in the Offering, and issuable upon exchange
or exercise, are “restricted securities” as defined in Rule 144 under the US
Securities Act, and may not be resold without registration under the U.S.
Securities Act and applicable state securities laws unless an exemption from
registration is available. The Company agrees to file a registration statement
with the U.S. Securities and Exchange Commission (the “Commission”) for resale
of the Common Shares (as defined below) under the US Securities Act as soon as
practicable following July 24, 2011, but no later than two weeks following such
date; and, to use commercially reasonable efforts to cause the registration
statement to become effective within 90 calendar days following the filing of
such registration statement or, if the staff of the U.S. Securities and Exchange
Commission reviews and provides comments on the registration statement, then
within 120 days following the filing of the registration statement and to remain
effective until the later of (i) such time as all of the Registrable Securities
have been sold by purchaser and (ii) for as long as the Registrable Securities
covered by the Registration Statement are held by purchaser, the Company will
maintain current information so that the purchaser may sell the Registrable
Securities pursuant to Rule 144(i). In addition, the Common Shares issuable on
the Closing Date will be subject to a hold period commencing on the Closing Date
until July 24, 2011. A “legend” regarding such hold period, or required other
applicable securities laws, or stock exchange rules will appear on the
securities certificates, together with such additional legends as may be
appropriate in the circumstances. Notwithstanding the Company’s agreement to
file a resale registration statement, the Company may delay or suspend the
effectiveness of the Registration Statement (a “Delay Period”) if the board of
directors of the Company determines in good faith that effectiveness should be
suspended in accordance with the rules and regulations under the US Securities
Act or that the disclosure of material non-public information at such time would
be detrimental to the Company and its subsidiaries, taken as a whole; provided
that the term of any Delay Period and any period(s) during which the
registration statement is not available to enable

B-1



--------------------------------------------------------------------------------



 



  holders to effect resales thereunder, shall extend the period the registration
statement is required to be effective. The aggregate Delay Period for all
pending developments shall not exceed 60 consecutive calendar days in any
365-day period. Notwithstanding the foregoing, the Company shall use its
commercially reasonable efforts to ensure that the registration statement is
declared effective and its permitted use is resumed following a suspension as
promptly as practicable and that in no event will a Delay Period be in effect or
the ability of holders to effect resales under such registration statement be
impaired during any period in which the Company is effecting a primary public
offering of its securities in the United States or Canada, thus giving effect to
the intention that purchasers in this Offering shall have the ability to effect
public resales of their securities at the same time and on the same basis as
purchasers in any such primary public offering.

Offering
Jurisdictions:   Private placement to “accredited investors” in the United
States pursuant to Regulation D under the United States Securities Act of 1933,
as amended (the “US Securities Act”) or in such other manner as to not require
registration under the U.S. Securities Act, and jurisdictions other than the
United States, provided that the Company is not required to file a prospectus or
other disclosure document or become subject to continuing reporting obligations
in such other jurisdictions.

Listing and
Regulatory
Approval:   The Common Shares trade on the Toronto Stock Exchange under the
symbol “SWI” and on the NASDAQ under the symbol “SWSH”. The listing of the
Common Shares is subject to approval of the Toronto Stock Exchange.

Closing Date:   On or about April 18, 2011

B-2



--------------------------------------------------------------------------------



 



SCHEDULE “C”
CERTIFICATE OF SUBSCRIBER
UNITED STATES ACCREDITED INVESTOR CERTIFICATE

TO:   SWISHER HYGIENE INC. (the “Company”)

RE:   SUBSCRIPTION FOR COMMON SHARES OF THE COMPANY

 
Capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the subscription agreement to which this certificate was
attached.
The undersigned (the “Subscriber”) represents, warrants and covenants to the
Company that:
1. the Subscriber (and if the Subscriber is acting on behalf of a principal,
then also for the principal for whom the Subscriber is acting) satisfies one or
more of the categories of “accredited investor” as that term is defined in
Rule 501 of the Securities Act of 1933, as amended (the “U.S. Securities Act”),
by virtue of the Subscriber being:
[please indicate “Sub” for Subscriber, and if acting on behalf of one or more
beneficial purchaser, “BP” for each beneficial purchaser]

     
___ Category 1.
  An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Common Shares,
with total assets in excess of US$5,000,000
 
   
___ Category 2.
  A natural person whose individual net worth or joint net worth with that
person’s spouse, at the date hereof, exceeds US$1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property
 
   
___ Category 3.
  A natural person who had an individual income in excess of US$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year
 
   
___ Category 4.
  A trust that: (a) has total assets in excess of US$5,000,000, (b) was not
formed for the specific purpose of acquiring the Common Shares, and (c) is
directed in its purchases of securities by a person who has such knowledge and
experience in financial and business matters that he/she is capable of
evaluating the merits and risks of an investment in the Common Shares

C-1



--------------------------------------------------------------------------------



 



     
___ Category 5.
  Any bank as defined in Section 3(a)(2) of the U.S. Securities Act or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the U.S. Securities Act whether acting in its individual
or fiduciary capacity; any broker dealer registered pursuant to Section 15 of
the United States Securities Exchange Act of 1934; any insurance company as
defined in Section 2(13) of the U.S. Securities Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of US$5,000,000; or any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or if
the employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors
 
   
___ Category 6.
  Any director or executive officer of the issuer of the securities being
offered or sold.
 
   
___ Category 7.
  A private business development as defined in Section 202(a)(22) of the
Investment Advisors Acts of 1940
 
   
___ Category 8.
  An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories

2. (a) if the undersigned is the Subscriber, he or she is making the above
statement based on personal knowledge of his or her financial situation and has
reviewed personal financial documentation with an accountant, financial advisor
or other financial professional, if necessary, to determine that the above
statement is true; or (b) if the undersigned is other than the Subscriber, he or
she is making the above statement based on a review, if necessary, of the
financial statements of the Subscriber for the most recently completed financial
year and any interim financial statements prepared since the end of such
financial year and has undertaken such other review and due diligence necessary
to determine and certify that the Subscriber is an “accredited investor” as that
term is defined in Rule 501(a) or any entity in which all of the equity owners
are “accredited investors” under the U.S. Securities Act; and
3. the Subscriber understands that the Company is relying on this certificate as
evidence of the Subscriber’s status as an institutional “accredited investor” in
accordance with Rule 501(a) of the U.S. Securities Act and further understands
that the Company may, in its sole discretion, require the Subscriber to execute
a new and separate certificate each time the Subscriber subscribes for
additional Common Shares.
DATED at _____________ this ______ day of April, 2011.

                Signature of Subscriber (if an individual)   Name of Subscriber
(if not an individual)
 
       
 
  Per:    
 
       
Name of Subscriber (if an individual)
      (Signature of Authorized Representative)
 
                  Name and Title of Authorized Representative

C-2



--------------------------------------------------------------------------------



 



SCHEDULE “D”
REGISTRATION RIGHTS
Capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the Subscription Agreement to which this schedule is
attached. The terms of this Schedule “D” are incorporated by reference into the
Subscription Agreement to which it is attached.
          Section 1. Definitions. As used in this Schedule, the following terms
have the respective meanings set forth in this Section 1:
          “Advice” has the meaning set forth in Section 7(c).
          “Commission” means the U.S. Securities and Exchange Commission.
          “Effective Date” means the date on which the Registration Statement is
first declared effective by the Commission.
          “Effectiveness Period” has the meaning set forth in Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Holder” or “Holders” means the Investors and other holder or holders
(assignees pursuant to Section 7(f) hereof), as the case may be, from time to
time of Registrable Securities.
          “Indemnified Party” has the meaning set forth in Section 6(c).
          “Indemnifying Party” has the meaning set forth in Section 6(c).
          “Investor” means the Subscriber pursuant to the Subscription Agreement
to which this Schedule is attached.
          “Losses” has the meaning set forth in Section 6(a).
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the final prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
          “Registrable Securities” means: (i) the Shares, and (ii) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event. Such securities will cease to
be Registrable Securities upon transfer pursuant to the Registration Statement
or Rule 144 under the Securities Act or at such time as such securities become
transferable without any restrictions or limitations in accordance with Rule
144(b) (or any successor provision).
          “Registration Statement” means the registration statement required to
be filed hereunder, including the Prospectus, amendments and supplements to such
registration statements or Prospectus, including pre and post effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.

D-1



--------------------------------------------------------------------------------



 



          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “Shares” means the shares of Common Stock issued or issuable to the
Investors pursuant to the Securities Purchase Agreement.
          “Trading Day” means any day on which the TSX or the NASDAQ is open for
trading.

      Section 2.      Registration.

  (a)   The Company shall prepare and file with the Commission the Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415, on Form S-1 as soon as
practicable following July 24, 2011, but no later than two weeks following such
date. Such Registration Statement shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of the
Registration Statement) the “Plan of Distribution” attached hereto as Annex A.
The Company shall use commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as soon as possible
and in any event by no later than the date which is 90 calendar days after
July 24, 2011 or, if the staff of the U.S. Securities and Exchange Commission
reviews and provides comments on the Registration Statement, then within
120 days following the filing of the Registration Statement (the “Effectiveness
Deadline”), and shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective and available for use by Holders
under the Securities Act until the date which is the later of (i) such time as
all of the Registrable Securities covered by the Registration Statement have
been publicly sold by the Holders or (ii) for as long as any of the Registrable
Securities covered by the Registration Statement are held by Holder, the Company
covenants to maintain current information so that such Holder may sell the
Registrable Securities pursuant to Rule 144(i) (the “Effectiveness Period”).    
(b)   Within three business days following the date on which the Registration
Statement is declared effective by the Commission, and assuming no stop-order
has been issued with respect to the Registration Statement, the Company shall
furnish to each Holder a letter, dated such date, of outside counsel
representing the Company addressed to such Holder, confirming such effectiveness
and, to the knowledge of such counsel, the absence of any stop order.     (c)  
If: (i) the Registration Statement is not filed with the SEC on or prior to the
Filing Deadline, (ii) the Registration Statement is not declared effective by
the SEC (or otherwise does not become effective) for any reason on or prior to
the Effectiveness Deadline, other than as a result of any open issues arising
out of any routine SEC review of 1934 Act filings in effect as of the date
hereof, or (iii) after its effective date, (A) such Registration Statement
ceases for any reason (including, without limitation, by reason of a stop order,
or the Company’s failure to update the Registration Statement), to remain
effective as to all Registrable Securities for which it is required to be
effective hereunder or (B) the Purchasers are not permitted to utilize the
Prospectus therein to resell such Registrable Securities, in the case of (A) and
(B) other than during a Delay Period or (iv) a Delay Period exceeds the time
periods set forth in the proviso in Section 2(e) (any such failure or breach in
clauses (i) through (iv) above being referred to as an “Event”, and, for

D-2



--------------------------------------------------------------------------------



 



      purposes of clauses (i), (ii) or (iii), the date on which such Event
occurs, or for purposes of clause (iv) the date on which such Delay Period is
exceeded, being referred to as an “Event Date”), then, in addition to any other
rights the Purchasers may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Purchaser an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to 1.0% of
the aggregate purchase price paid by such Purchaser pursuant to the Securities
Purchase Agreement for any Registrable Securities held by such Purchaser on the
Event Date, which remain subject to resale restrictions. The parties agree that
notwithstanding anything to the contrary herein or in the Securities Purchase
Agreement, no Liquidated Damages shall be payable (i) with respect to any
Registrable Securities which the Purchaser elects not to register on any
applicable Registration Statement; and (ii) with respect to any period after the
expiration of the Effectiveness Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Period), and (iii) with respect to any Registrable Securities that
are no longer subject to resale restrictions (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the period in which the Registrable Securities are no longer subject to
resale restrictions). If the Company fails to pay any Liquidated Damages
pursuant to this Section 2(c) in full within ten (10) Business Days after the
date payable, the Company will pay interest thereon at a rate of 1.0% per month
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Purchaser, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date. The Effectiveness Deadline for a Registration
Statement shall be extended without default or Liquidated Damages hereunder in
the event that the Company’s failure to obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of a Purchaser
to timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the 33 Act (in which case the Effectiveness Deadline would be
extended with respect to Registrable Securities held by such Purchaser).     (d)
  Each Holder agrees to furnish to the Company a completed Questionnaire in the
form attached to this Schedule as Annex B (a “Selling Holder Questionnaire”) no
later than the Closing Date. The Company shall not be required to include the
Registrable Securities of a Holder in the Registration Statement who fails to
furnish to the Company a fully completed Selling Holder Questionnaire by the
later of (i) the Closing Date or (ii) at least five Trading Days prior to the
date of filing of the Registration Statement or pre-effective amendment to the
Registration Statement (in no event is the Company required to delay filing the
Registration Statement or any pre-effective amendment thereto). Each Holder also
agrees to provide the Company with such other information as may be reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, including but not limited to providing such
information in a timely manner regarding itself, the Registrable Securities and
other securities of the Company held by it and the intended method of
disposition of the Registrable Securities as shall be reasonably required to
effect and maintain the effectiveness of the registration of such Registrable
Securities. The Company shall not be required to include the Registrable
Securities of a Holder who fails to provide such reasonably requested
information or who objects to the inclusion of required disclosure in the
Registration Statement regarding such Holder, the Registrable Securities and
other securities of the Company held by it and the intended method of
disposition of the Registrable Securities.     (e)   Notwithstanding Section
2(a) hereof, the Company may delay or suspend the effectiveness of the
Registration Statement (a “Delay Period”) if the board of directors of the
Company determines in good faith that effectiveness of the Registration
Statement should be suspended in accordance with the rules and regulations under
the Securities Act or that the disclosure of material non-public information
(“Pending Developments”) at such time would be detrimental to the Company and
its subsidiaries, taken as a whole; provided that if a Delay Period occurs or
if, for any other reason, after effectiveness the Registration Statement is not
available to enable Holders to effect resales

D-3



--------------------------------------------------------------------------------



 



      thereunder, the term of any Delay Period(s) and period(s) during which the
Registration Statement is otherwise unavailable for use in effecting such
resales, the period during which the Registration Statement shall be required to
remain effective specified in clause (i) of Section 2(a) of this Schedule “D”
shall be extended by the aggregate of the term(s) of any Delay Period(s) or
other period(s) during which the Registration Statement may not be used by
Holders to effect resales thereunder. Notwithstanding the foregoing, in no event
will a Delay Period be in effect or the ability of the holders of the
Securities, or the common shares underlying these securities to effect resales
under such registration statement be impaired during any period in which the
Company is effecting a primary public offering of its securities in the United
States or Canada so that holders of the Securities, and the common shares
underlying these securities, shall have the ability to effect public resales of
their securities at the same time and on the same basis as purchasers in any
such primary public offering.

     The aggregate Delay Period for all Pending Developments shall not exceed 60
consecutive calendar days in any 365-day period, and no less than 30 calendar
days shall pass between any consecutive 60 calendar day Delay Period.
Notwithstanding the foregoing, the Company shall use its commercially reasonable
efforts to ensure that the Registration Statement is declared effective and its
permitted use is resumed following a suspension as promptly as practicable. The
Company shall not be required to specify in the written notice to the Holders
the nature of the event giving rise to the Delay Period. The notice of the
existence of a Pending Development shall remain confidential to such Holder
until such information otherwise becomes public, unless disclosure by the Holder
is required by law and provided that notwithstanding such Holder’s agreement to
keep such information confidential, each such Holder makes no acknowledgment
that any such information is material.

      Section 3. Registration Procedures.

      In connection with the Company’s registration obligations hereunder, the
Company shall:     (a)   Not less than five Trading Days prior to the filing of
the Registration Statement or any related Prospectus or any amendment or
supplement thereto, the Company shall (i) furnish to each Holder copies of all
such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any Prospectus or any
amendments or supplements thereto to which a majority of the Holders of
Registrable Securities object in good faith, provided that the Company is
notified of such objection in writing no later than five Trading Days after the
Holders have been so furnished copies of a Registration Statement or any
Prospectus or amendments or supplements thereto. The Company and the Holders
agree to act in good faith to resolve such objections of the Holders.     (b)  
(i) Prepare and file with reasonable promptness with the Commission such
amendments, including post effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
for the Effectiveness Period; (ii) cause the Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statement and the disposition of all
Registrable Securities covered by the Registration Statement.     (c)   Notify
the Holders as promptly as reasonably possible (and, in the case of (i)(A) and
(iv) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in

D-4



--------------------------------------------------------------------------------



 



      writing no later than one Trading Day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post effective amendment to the
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of the Registration Statement and
whenever the Commission comments in writing on the Registration Statement (the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a Selling
Stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and
(C) with respect to the Registration Statement or any post effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information; (iii) of
the issuance by the Commission or any other Federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(vi) the occurrence of a Delay Period.     (d)   Use its commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of
(i) any order suspending the effectiveness of the Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.     (e)   Furnish to each Holder, without charge, at least
one conformed copy of the Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished) promptly after the filing of such documents with the Commission.    
(f)   Promptly deliver to each Holder, without charge, copies of each Prospectus
or Prospectuses and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.     (g)   The Company
shall, at its own expense, cooperate with the Agents and U.S. broker-dealers
who, in connection with any resale, may reasonably be considered to be acting as
underwriters, with respect to any filing made by any of them with the Financial
Industry Regulatory Authority Inc. (“FINRA”) Corporate Financing Department
pursuant to FINRA Rule 5110(b)(i) so as to permit such filing and any amendments
thereto to be made on a timely basis, if required.     (h)   Cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates shall be free, to the extent
permitted by the Subscription Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request.     (i)   Upon the occurrence of any
event contemplated by Section 3(c)(v), use its commercially reasonable efforts
to ensure that the use of the Registration Statement or Prospectus may be
resumed as promptly as practicable and shall promptly prepare a supplement or
amendment, including a post effective amendment, to the Registration Statement
or a supplement to the related

D-5



--------------------------------------------------------------------------------



 



      Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company shall
be entitled to exercise its right under this section 3(i) to suspend the
availability of a Registration Statement or Prospectus for an aggregate period,
including any Delay Period, not to exceed 60 calendar days in any 365-day
period, and no less than 30 calendar days between any consecutive 60 calendar
day Delay Period. Notwithstanding the foregoing, in no event will such a
suspension be in effect during any period in which the Company is effecting a
primary public offering of its securities in the United States or Canada, so
that holders of the Securities and the common shares underlying these securities
shall have the ability to effect public resales of their securities at the same
time and on the same basis as purchasers in any such primary public offering.  
  (j)   Comply with all applicable rules and regulations of the Commission.    
    Section 4. Obligations of Each Holder. In connection with the registration
of Registrable Securities pursuant to the Registration Statement, each Holder
shall:     (k)   in the event of an underwritten offering of such Registrable
Securities in which such Holder participates, enter into a customary and
reasonable underwriting agreement and execute such other documents as the
Company and the managing underwriter for such offering may reasonably request;
and     (l)   notify the Company when it has sold all of the Registrable
Securities held by it.         Section 5. Registration Expenses. All fees and
expenses incident to the performance of or compliance with this Schedule by the
Company shall be borne by the Company whether or not any Registrable Securities
are sold pursuant to the Registration Statement. The fees and expenses referred
to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
of the Company’s counsel and auditors, and other reasonable counsel fees and
expenses, and including, without limitation, fees and expenses (A) with respect
to filings made with the Commission, (B) with respect to filings required to be
made with any trading market or exchange on which the Common Stock is then
listed for trading, (C) with respect to filing fees of FINRA pursuant to FINRA
Rule 5110, and (D) with respect to fees relating to compliance with applicable
state securities or Blue Sky laws in connection with Blue Sky qualifications or
exemptions of the Registrable Securities), (ii) messenger, telephone and
delivery expenses, (iii) fees and disbursements of counsel for the Company,
(iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Schedule. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Schedule (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.         Section 6. Miscellaneous.    
(m)   Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.     (n)   Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in
Section 3(c)(iii) through (vi), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the

D-6



--------------------------------------------------------------------------------



 



      copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop transfer orders to enforce
the provisions of this paragraph. The Company will use its commercially
reasonable efforts to ensure that the use of the prospectus may be resumed as
promptly as is practicable. The Company agrees and acknowledges that any periods
during which the Holder is required to discontinue the disposition of
Registrable Securities pursuant to Section 3(c)(v) and (vi) hereunder shall be
subject to the limitations set forth in the last sentence of Section 3(h).    
(o)   Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Schedule.     (p)   Amendments and Waivers. The
provisions of this Schedule, including the provisions of this Section 6(d), may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, unless the same shall be in writing
and signed by the Company and the Holders of no less than a majority in interest
of the Registrable Securities (treated together as a single class).
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates.     (q)   Notices. Any and
all notices or other communications or deliveries required or permitted to be
provided hereunder shall be provided in accordance with the terms of the
Subscription Agreement to which this Schedule is attached; provided however,
that all written notices or copies of documents required to be provided pursuant
to this Schedule may be electronic copies transmitted electronically to the
Holder’s email address as set forth on the Selling Shareholder Questionnaire, or
at set other email address as provided to the Company by the Holder.     (r)  
Successors and Assigns. The Company may not assign its rights or obligations
hereunder without the prior written consent of each Holder. The rights under
this Schedule shall be automatically assignable by the Investor to any
transferee of at least one-third of the Registrable Securities if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) the transfer of assignment is completed prior to the effectiveness of the
Registration Statement or immediately following such transfer or assignment if
the further disposition of the securities is restricted under the Securities Act
and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement.    
(s)   Severability. If any term, provision, covenant or restriction of this
Schedule is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

D-7



--------------------------------------------------------------------------------



 



  (t)   Headings. The headings in this Schedule are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.     (u)  
Independent Nature of Holders’ Obligations and Rights. The obligations of each
Holder under this Schedule are several and not joint with the obligations of
each other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Schedule. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Holder pursuant thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Schedule. Each Holder acknowledges that no
other Holder will be acting as agent of such Holder in enforcing its rights
under this Schedule. Each Holder shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Schedule, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Holders has been provided with the same Schedule for the
purpose of closing a transaction with multiple Holders and not because it was
required or requested to do so by any Holder.

D-8



--------------------------------------------------------------------------------



 



ANNEX A
Plan of Distribution
     We are registering the shares of common stock to permit the resale of these
shares of common stock by the holders of the common stock from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.
     The selling securityholders, or their pledgees, donees, transferees, or any
of their successors in interest selling shares received from a named selling
securityholder as a gift, partnership distribution or other non-sale-related
transfer after the date of this prospectus (all of whom may be selling
securityholders), may sell the securities from time to time on any stock
exchange or automated interdealer quotation system on which the securities are
listed, in the over-the-counter market, in privately negotiated transactions or
otherwise, at fixed prices that may be changed, at market prices prevailing at
the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling securityholders may sell the securities by one
or more of the following methods, without limitation:

  (a)   block trades in which the broker or dealer so engaged will attempt to
sell the securities as agent but may position and resell a portion of the block
as principal to facilitate the transaction;     (b)   purchases by a broker or
dealer as principal and resale by the broker or dealer for its own account
pursuant to this prospectus;     (c)   an exchange distribution in accordance
with the rules of any stock exchange on which the securities are listed;     (d)
  ordinary brokerage transactions and transactions in which the broker solicits
purchases;     (e)   privately negotiated transactions;     (f)   short sales;  
  (g)   through the writing of options on the securities, whether or not the
options are listed on an options exchange;     (h)   through the distribution of
the securities by any selling securityholder to its partners, members or
stockholders;     (i)   one or more underwritten offerings on a firm commitment
or best efforts basis; and     (j)   any combination of any of these methods of
sale.

     The selling securityholders may also transfer the securities by gift. We do
not know of any arrangements by the selling securityholders for the sale of any
of the securities.
     The selling securityholders may engage brokers and dealers, and any brokers
or dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling securityholder. Broker-dealers may agree
with a selling securityholder to sell a specified number of the securities at a
stipulated price per security. If the broker-dealer is unable to sell securities
acting as agent for a selling securityholder, it may purchase as principal any
unsold securities at the stipulated price. Broker-dealers who acquire securities
as principals may thereafter resell the securities from time to time in
transactions in any stock exchange or automated interdealer quotation system on
which the securities are then listed, at prices and on terms then prevailing at
the time of sale, at prices related to the then-current market price or in
negotiated transactions. Broker-dealers may use block transactions and sales to
and through broker-dealers, including transactions of the nature described
above. The selling securityholders may also sell the securities in accordance
with Rule 144 under the Securities Act of 1933, as amended, rather than pursuant
to this prospectus, regardless of whether the securities are covered by this
prospectus.

 



--------------------------------------------------------------------------------



 



     From time to time, one or more of the selling securityholders may pledge,
hypothecate or grant a security interest in some or all of the securities owned
by them. The pledgees, secured parties or persons to whom the securities have
been hypothecated will, upon foreclosure in the event of default, be deemed to
be selling securityholders. The number of a selling securityholder’s securities
offered under this prospectus will decrease as and when it takes such actions.
The plan of distribution for that selling securityholder’s securities will
otherwise remain unchanged. In addition, a selling securityholder may, from time
to time, sell the securities short, and, in those instances, this prospectus may
be delivered in connection with the short sales and the securities offered under
this prospectus may be used to cover short sales.
     To the extent required under the Securities Act of 1933, the aggregate
amount of selling securityholders’ securities being offered and the terms of the
offering, the names of any agents, brokers, dealers or underwriters and any
applicable commission with respect to a particular offer will be set forth in an
accompanying prospectus supplement. Any underwriters, dealers, brokers or agents
participating in the distribution of the securities may receive compensation in
the form of underwriting discounts, concessions, commissions or fees from a
selling securityholder and/or purchasers of selling securityholders’ securities
of securities, for whom they may act (which compensation as to a particular
broker-dealer might be in excess of customary commissions).
     The selling securityholders and any underwriters, brokers, dealers or
agents that participate in the distribution of the securities may be deemed to
be “underwriters” within the meaning of the Securities Act of 1933, and any
discounts, concessions, commissions or fees received by them and any profit on
the resale of the securities sold by them may be deemed to be underwriting
discounts and commissions.
     A selling securityholder may enter into hedging transactions with
broker-dealers and the broker-dealers may engage in short sales of the
securities in the course of hedging the positions they assume with that selling
securityholder, including, without limitation, in connection with distributions
of the securities by those broker-dealers. A selling securityholder may enter
into option or other transactions with broker-dealers that involve the delivery
of the securities offered hereby to the broker-dealers, who may then resell or
otherwise transfer those securities. A selling securityholder may also loan or
pledge the securities offered hereby to a broker-dealer and the broker-dealer
may sell the securities offered hereby so loaned or upon a default may sell or
otherwise transfer the pledged securities offered hereby.
     The selling securityholders and other persons participating in the sale or
distribution of the securities will be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling securityholders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934 may apply to sales of securities in the market and to the activities of
the selling securityholders and their affiliates. Furthermore, Regulation M may
restrict the ability of any person engaged in the distribution of the securities
to engage in market-making activities with respect to the particular securities
being distributed for a period of up to five business days before the
distribution. These restrictions may affect the marketability of the securities
and the ability of any person or entity to engage in market-making activities
with respect to the securities.
     We have agreed to indemnify in certain circumstances the selling
securityholders and any brokers, dealers and agents who may be deemed to be
underwriters, if any, of the securities covered by the registration statement,
against certain liabilities, including liabilities under the Securities Act of
1933. The selling securityholders have agreed to indemnify us in certain
circumstances against certain liabilities, including liabilities under the
Securities Act of 1933, as amended.
     The securities of securities offered hereby were originally issued to the
selling securityholders pursuant to an exemption from the registration
requirements of the Securities Act of 1933, as amended. We agreed to register
the securities under the Securities Act of 1933, and to keep the registration
statement of which this prospectus is a part effective until the earlier of [the
date on which the selling securityholders have sold all of the securities or two
years after the effective date of the registration statement]. We have agreed to
pay all expenses in connection with this offering, [including the fees and
expenses of counsel or other advisors to the selling securityholders,] but not
including underwriting discounts, concessions, commissions or fees of the
selling securityholders [or any fees and expenses of counsel or other advisors
to the selling securityholders].
     We will not receive any proceeds from sales of any securities by the
selling securityholders.
     We cannot assure you that the selling securityholders will sell all or any
portion of the securities offered hereby.

 



--------------------------------------------------------------------------------



 



ANNEX B
SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
     The undersigned beneficial owner of common stock (the “Registrable
Securities”) of Swisher Hygiene Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights (the
“Registration Rights Agreement”) to which this document is annexed. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement. In lieu of the form of
Questionnaire attached to this Selling Shareholder Notice, the Selling
Shareholder may submit a questionnaire that it customarily uses provided that
substantially similar information is provided.
     Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.
     PLEASE FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE TO:
Akerman Senterfitt
350 East Las Olas Boulevard, Suite 1600
Fort Lauderdale, Florida
33301-2229
Attention:  Edward Ristaino
Facsimile:   (954) 463-2224
NOTICE
     The undersigned beneficial owner (the “Selling Securityholder”) of
Registrable Securities hereby elects to include the Registrable Securities owned
by it in the Registration Statement.

 



--------------------------------------------------------------------------------



 



     The undersigned hereby provides the following information to the Company
and represents and warrants that such information is accurate:
QUESTIONNAIRE

1.   NAME.

  (a)   Full Legal Name of Selling Securityholder          
 
      (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:          
 
    (c)   Full Legal Name of Natural control person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire — ENTITIES MUST COMPLETE
THIS QUESTION):          
 

2.   ADDRESS FOR NOTICES TO SELLING SECURITYHOLDER:

 
 
 
 
 

Telephone:  

 

Fax:  

 

Email:  

 

Contact Person:  

 

3.   BROKER-DEALER STATUS:

  (a)   Are you a broker-dealer?

Yes ___ No ___

  (b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes ___ No ___

      Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  (c)   Are you an affiliate of a broker-dealer?

Yes ___ No ___

  (d)   If you are an affiliate of a broker-dealer. do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes ___ No ___

 



--------------------------------------------------------------------------------



 



    Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.   4.   BENEFICIAL
OWNERSHIP OF SECURITIES OF THE COMPANY OWNED BY THE SELLING SECURITYHOLDER.    
  Except as set forth below in this Item 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
securities issuable pursuant to the Subscription Agreement.

  (a)   Type and Amount of other securities beneficially owned by the Selling
Securityholder:          
 
       
 

5.   RELATIONSHIPS WITH THE COMPANY:       Except as set forth below, neither
the undersigned nor any of its affiliates, officers, directors or principal
equity holders (owners of 5% of more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.       State any exceptions here:        
 
     
 

     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof at any time while the Registration Statement remains effective.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 5 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its duly authorized agent.



Dated:  

 

Beneficial Owner:  

 

By:  

 

Name:  

 

Title:  

 



 



--------------------------------------------------------------------------------



 



SCHEDULE “E”
CURRENT 34 ACT FILINGS
Swisher Hygiene Inc.

a)   Registration Statement on Form 10, filed with the SEC on November 9, 2010,
as amended on Form 10-A, filed with the SEC on December 15, 2010, January 11,
2011 and January 31, 2011;   b)   Annual Report on Form 10-K for the year ended
December 31, 2010, filed with the SEC on March 31, 2011;   c)   Current Reports
on Form 8-K, filed with the SEC on January 12, 2011, January 31, 2011,
February 11, 2011, February 17, 2011, February 24, 2011, March 4, 2011,
March 22, 2011, March 24, 2011, March 31, 2011, and April 5, 2011;   d)  
Current Report on Form 8-K, furnished to the SEC on February 14, 2011;   e)  
Definitive Proxy Statement on Schedule 14A relating to the Company’s 2011 Annual
Meeting of Stockholders, filed with SEC on April 11, 2011; and   f)  
Registration Statement on Form 8-A, filed with the SEC on February 1, 2011.

 E-1 